Exhibit 10.1

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

CREDIT SUISSE AG
CREDIT SUISSE LOAN
FUNDING LLC

Eleven Madison Avenue
New York, New York 10010

  

DEUTSCHE BANK AG
NEW YORK BRANCH
DEUTSCHE BANK AG
CAYMAN ISLANDS
BRANCH
DEUTSCHE BANK
SECURITIES INC.

60 Wall Street

New York, New York 10005

GOLDMAN SACHS

LENDING PARTNERS LLC

GOLDMAN SACHS BANK USA

200 West Street
New York, New York 10282

  

MORGAN STANLEY SENIOR
FUNDING, INC.
1585 Broadway

New York, New York 10036

  

ROYAL BANK OF CANADA

200 Vesey Street

New York, New York 10281

BNP PARIBAS

BNP PARIBAS SECURITIES CORP.

787 Seventh Avenue

New York, New York 10019

  

COMMERZBANK AG, NEW YORK BRANCH

225 Liberty Street

New York, New York 10281

  

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

1301 Avenue of the Americas

New York, New York 10019

TD SECURITIES (USA) LLC

THE TORONTO-DOMINION BANK,
NEW YORK BRANCH

31 West 52nd Street

New York, New York 10019

  

WELLS FARGO BANK, NATIONAL ASSOCIATION

WELLS FARGO SECURITIES, LLC

550 S. Tryon Street

Charlotte, North Carolina 28202

  

BANCO SANTANDER, S.A., NEW YORK BRANCH

45 East 53rd Street

New York, New York 10022

SOCIETE GENERALE

245 Park Avenue

New York, New York 10167

  

SUNTRUST BANK

SUNTRUST ROBINSON
HUMPHREY, INC.

3333 Peachtree Road

Atlanta, Georgia 30326

  

NATIONAL
WESTMINSTER BANK PLC

NATWEST MARKETS PLC

250 Bishopsgate

London, EC2M 4AA

U.S. BANK NATIONAL ASSOCIATION

1095 Avenue of the Americas

New York, New York 10036

           

CONFIDENTIAL

 

September 6, 2019



--------------------------------------------------------------------------------

PROJECT LAKES

US$8.0 Billion Senior Secured Credit Facilities

US$19.0 Billion Senior Secured Bridge Loan Facility

Second Amended and Restated Commitment Letter

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

Attention: J. Braxton Carter, Chief Financial Officer

Ladies and Gentlemen:

This second amended and restated commitment letter (this “Commitment Letter”)
amends, restates and supersedes in its entirety that certain commitment letter
(the “Original Commitment Letter”) dated as of April 29, 2018 (the “Original
Signing Date”) by and among T-Mobile USA, Inc., a Delaware corporation (the
“Company” or “you”), Barclays Bank PLC (“Barclays”), Credit Suisse Loan Funding
LLC (“CSLF”), Credit Suisse AG (acting through such of its affiliates and
branches as it deems appropriate, “CS”), Deutsche Bank Securities Inc. (“DBSI”),
Deutsche Bank AG New York Branch (“DBNY”), Deutsche Bank AG Cayman Islands
Branch (“DBCI” and, together with DBSI and DBNY, “DB”), Goldman Sachs Bank USA
(“GS Bank”), Goldman Sachs Lending Partners LLC (“GSLP” and, together with GS
Bank, “Goldman Sachs”), Morgan Stanley Senior Funding, Inc. (“MSSF”), RBC
Capital Markets1 (“RBCCM”) and Royal Bank of Canada (“RBC” and, together with
Barclays, CSLF, CS, DB, Goldman Sachs, MSSF and RBCCM, the “Original Commitment
Parties”), as amended and restated by that certain amended and restated
commitment letter (the “Amended and Restated Commitment Letter”) dated as of
May 15, 2018 (the “Amendment and Restatement Date”), by and among the Company,
Barclays, CSLF, CS, DB, Goldman Sachs, MSSF, RBCCM, BNP Paribas Securities Corp.
(“BNPPSC”), Commerzbank AG, New York Branch (or any of its affiliates designated
by it to act in such capacity “Commerzbank”), Credit Agricole Corporate and
Investment Bank (“CACIB”), TD Securities (USA) LLC (“TD Securities”), Wells
Fargo Securities, LLC (“Wells Fargo Securities”), Banco Santander, S.A., New
York Branch (“Banco Santander”), SG Americas Securities, LLC, SunTrust Robinson
Humphrey, Inc. (“STRH”), National Westminster Bank plc (“NatWest Bank”), NatWest
Markets Plc (“NatWest Markets” and, together with NatWest Bank, “NatWest”), U.S.
Bank National Association (or any of its affiliates designated to act in such
capacity, “U.S. Bank”) and the other Commitment Parties (as defined below).

The Company has advised (x) Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM
(RBCCM, together with Barclays, CSLF, DBSI, GS Bank and MSSF, the “Lead
Arrangers”), (y) BNPPSC, Commerzbank, CACIB, TD Securities, Wells Fargo
Securities, Banco Santander, Societe Generale (“SG”), STRH, NatWest and U.S.
Bank (U.S. Bank, together with BNPPSC, Commerzbank, CACIB, TD Securities, Wells
Fargo Securities, Banco Santander, SG, STRH and NatWest, the “Other Arrangers”
and, together with the Lead Arrangers, the “Arrangers”) and (z) Barclays, CS,
DBNY, DBCI, Goldman Sachs, MSSF, RBC, BNP Paribas (“BNP”), Commerzbank, CACIB,
The Toronto-Dominion Bank, New York Branch (“TD Bank”), Wells Fargo Bank,
National Association (“Wells Fargo Bank”), Banco Santander, SG, SunTrust Bank
(“SunTrust”), NatWest and U.S. Bank (U.S. Bank together with Barclays, CS, DBNY,
DBCI, Goldman Sachs, MSSF, RBC, BNP, Commerzbank, CACIB, TD Bank, Wells Fargo
Bank, Banco Santander, SG, SunTrust and NatWest, the “Initial Lenders”; the
Initial Lenders and the Arrangers are collectively referred to herein as the
“Commitment Parties”, “we” or “us”) that it intends to acquire (the
“Acquisition”) all the issued and outstanding equity interests of Sprint
Corporation (“Sprint”) and to

 

1 

RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

consummate the other Transactions (such term and each other capitalized term
used but not defined herein having the meaning assigned to it in the Summary of
Terms and Conditions attached hereto as Exhibit A (the “Credit Facilities Term
Sheet”) or Exhibit B (the “Secured Bridge Facility Term Sheet”, and together
with the Credit Facilities Term Sheet, the “Term Sheets”), as applicable). In
that connection, the Company has requested that the Arrangers agree to structure
and arrange (I) senior secured credit facilities in the aggregate amount of
US$8.0 billion, comprised of a US$4.0 billion five-year revolving credit
facility (the “Revolving Credit Facility”) and a US$4.0 billion seven-year term
loan facility (the “Term Loan Facility”, and together with the Revolving Credit
Facility, the “Senior Credit Facilities”; and the Senior Credit Facilities
together with the Secured Bridge Facility, the “Facilities”), and (II) a senior
secured 364-day bridge loan facility in the amount of US$19.0 billion (the
“Secured Bridge Facility”), in each case, to finance the Acquisition and the
other Transactions, and the Initial Lenders commit to provide the entire amount
of the Facilities as set forth below.

In connection with the foregoing, (a) Barclays is pleased to advise you of its
commitment to provide (x) 115⁄6% of the aggregate principal amount of the
Secured Bridge Facility, (y) 9.375% of the aggregate principal amount of the
Revolving Credit Facility and (z) 115⁄6% of the aggregate principal amount of
the Term Loan Facility, (b) CS is pleased to advise you of its commitment to
provide (x) 115⁄6% of the aggregate principal amount of the Secured Bridge
Facility, (y) 9.375% of the aggregate principal amount of the Revolving Credit
Facility and (z) 115⁄6% of the aggregate principal amount of the Term Loan
Facility, (c)(i) DBCI is pleased to advise you of its commitment to provide (x)
115⁄6% of the aggregate principal amount of the Secured Bridge Facility and
(ii) DBNY is pleased to advise you of its commitment to provide (x) 9.375% of
the aggregate principal amount of the Revolving Credit Facility and (y) 115⁄6%
of the aggregate principal amount of the Term Loan Facility, (d)(i) GSLP is
pleased to advise you of its commitment to provide (x) 11⁄3% of the aggregate
principal amount of the Secured Bridge Facility and (y) 115⁄6% of the aggregate
principal amount of the Term Loan Facility and (ii) GS Bank is pleased to advise
you of its commitment to provide (x) 101⁄2% of the aggregate principal amount of
the Secured Bridge Facility and (y) 9.375% of the aggregate principal amount of
the Revolving Credit Facility, (e) MSSF is pleased to advise you of its
commitment to provide (x) 115⁄6% of the aggregate principal amount of the
Secured Bridge Facility, (y) 9.375% of the aggregate principal amount of the
Revolving Credit Facility and (z) 115⁄6% of the aggregate principal amount of
the Term Loan Facility, (f) RBC is pleased to advise you of its commitment to
provide (x) 115⁄6% of the aggregate principal amount of the Secured Bridge
Facility, (y) 9.375% of the aggregate principal amount of the Revolving Credit
Facility and (z) 115⁄6% of the aggregate principal amount of the Term Loan
Facility, (g) BNP is pleased to advise you of its commitment to provide (x)
4.80% of the aggregate principal amount of the Secured Bridge Facility, (y)
6.25% of the aggregate principal amount of the Revolving Credit Facility and
(z) 4.80% of the aggregate principal amount of the Term Loan Facility,
(h) Commerzbank is pleased to advise you of its commitment to provide (x) 4.80%
of the aggregate principal amount of the Secured Bridge Facility, (y) 6.25% of
the aggregate principal amount of the Revolving Credit Facility and (z) 4.80% of
the aggregate principal amount of the Term Loan Facility, (i) CACIB is pleased
to advise you of its commitment to provide (x) 4.80% of the aggregate principal
amount of the Secured Bridge Facility, (y) 6.25% of the aggregate principal
amount of the Revolving Credit Facility and (z) 4.80% of the aggregate principal
amount of the Term Loan Facility, (j) TD Bank is pleased to advise you of its
commitment to provide (x) 4.80% of the aggregate principal amount of the Secured
Bridge Facility, (y) 6.25% of the aggregate principal amount of the Revolving
Credit Facility and (z) 4.80% of the aggregate principal amount of the Term Loan
Facility, (k) Wells Fargo Bank is pleased to advise you of its commitment to
provide (x) 4.80% of the aggregate principal amount of the Secured Bridge
Facility, (y) 6.25% of the aggregate principal amount of the Revolving Credit
Facility and (z) 4.80% of the aggregate principal amount of the Term Loan
Facility, (l) Banco Santander is pleased to advise you of its commitment to
provide (x) 1.00% of the aggregate principal amount of the Secured Bridge
Facility, (y) 2.50% of the aggregate principal amount of the Revolving Credit
Facility and (z) 1.00% of the aggregate principal amount of the Term Loan
Facility, (m) SG is pleased to advise you of its commitment to provide (x) 1.00%
of the aggregate principal amount of the Secured Bridge Facility, (y) 2.50% of
the aggregate principal



--------------------------------------------------------------------------------

amount of the Revolving Credit Facility and (z) 1.00% of the aggregate principal
amount of the Term Loan Facility, (n) SunTrust is pleased to advise you of its
commitment to provide (x) 1.00% of the aggregate principal amount of the Secured
Bridge Facility, (y) 2.50% of the aggregate principal amount of the Revolving
Credit Facility and (z) 1.00% of the aggregate principal amount of the Term Loan
Facility, (o)(i) NatWest Markets is pleased to advise you of its commitment to
provide (x) 1.00% of the aggregate principal amount of the Term Loan Facility
and (ii) NatWest Bank is pleased to advise you of its commitment to provide (x)
2.50% of the aggregate principal amount of the Revolving Credit Facility and
(y) 1.00% of the aggregate principal amount of the Secured Bridge Facility and
(p) U.S. Bank is pleased to advise you of its commitment to provide (x) 1.00% of
the aggregate principal amount of the Secured Bridge Facility, (y) 2.50% of the
aggregate principal amount of the Revolving Credit Facility and (z) 1.00% of the
aggregate principal amount of the Term Loan Facility, in each case upon the
terms and subject to the conditions set forth or referred to in this Commitment
Letter and the Term Sheets. The commitments hereunder of the Initial Lenders are
several and not joint. You and the Arrangers further agree that no other titles
will be awarded, and no other compensation will be paid (other than as expressly
contemplated by this Commitment Letter and the Fee Letter referred to below) in
connection with the Facilities unless you and the Arrangers shall so agree.

It is agreed that (i) each of the Lead Arrangers will act as a joint lead
arranger and joint bookrunner for the Facilities, (ii) DBNY will act as
administrative agent and collateral agent for the Senior Credit Facilities,
(iii) GS Bank will act as administrative agent and collateral agent for the
Secured Bridge Facility, (iv) each of BNPPSC, Commerzbank, CACIB, TD Securities
and Wells Fargo Securities will act as a bookrunner for the Revolving Credit
Facility and the Secured Bridge Facility and as a co-manager for the Term Loan
Facility and (v) each of Banco Santander, SG, STRH, NatWest and U.S. Bank will
act as a co-manager for the Senior Credit Facilities and the Secured Bridge
Facility, and each of them will, in such capacities, perform the duties and
exercise the authority customarily performed and exercised by it in such roles.
It is further agreed that (i) DBSI shall have “left” placement in any and all
marketing materials and documentation used in connection with the Revolving
Credit Facility, (ii) CSLF shall have “left” placement in any and all marketing
materials and documentation used in connection with the Term Loan Facility and
(iii) Goldman, Sachs & Co. will act as global coordinator with respect to the
Facilities. All other financial institutions and any Arranger will be listed in
customary fashion (as mutually agreed to by the Original Commitment Parties on
the Original Signing Date and you) on any offering or marketing materials in
respect of the Facilities.

Each Initial Lender reserves the right, prior to or after the execution of
definitive documentation for any Facility, to syndicate all or a portion of its
commitments in respect of such Facility hereunder to one or more financial
institutions identified by the Arrangers in consultation with you and reasonably
acceptable to the Arrangers and you (your consent not to be unreasonably
withheld), including, without limitation, any relationship lenders designated by
you and reasonably acceptable to the Arrangers, that will become parties to such
definitive documentation or to this Commitment Letter as set forth herein
pursuant to a syndication to be managed by the Arrangers (the Initial Lenders
and other the financial institutions becoming parties to such definitive
documentation or this Commitment Letter being collectively referred to as the
“Lenders”). You agree until the date that is the earlier of (i) 60 days after
the Closing Date and (ii) the date on which a Senior Successful Syndication (as
defined in the Fee Letter) is achieved (such earlier date referred to in clauses
(i) and (ii), the “Syndication Date”) actively to assist, and to use
commercially reasonable efforts (consistent with the terms of the Business
Combination Agreement) to cause Sprint to assist, the Arrangers in completing an
orderly and Senior Successful Syndication of each Facility. In that regard, you
agree promptly to prepare and provide to the Arrangers such information with
respect to the Company and its subsidiaries, and to use commercially reasonable
efforts (consistent with the terms of the Business Combination Agreement) to
cause Sprint promptly to prepare and provide to the Arrangers such information
with respect to Sprint and its subsidiaries, in each case including financial
information, as the Arrangers may reasonably request in connection with the
arrangement and syndication



--------------------------------------------------------------------------------

of each Facility; provided that the only financial statements that you or Sprint
shall be required to deliver are those financial statements described in
paragraphs 2 and 3 of Exhibit D attached hereto. Your assistance shall also
include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your existing lending and investment
banking relationships and (consistent with the terms of the Business Combination
Agreement) the existing lending and investment banking relationships of Sprint,
(b) direct contact between appropriate senior management of the Company and the
proposed Lenders (and your using commercially reasonable efforts (consistent
with the terms of the Business Combination Agreement) to arrange such contact
between appropriate senior management of Sprint and the proposed Lenders), (c)
your assistance, and your using commercially reasonable efforts (consistent with
the terms of the Business Combination Agreement) to cause Sprint to assist, in
the preparation of a confidential information memorandum and other marketing
materials to be used in connection with the syndication of each Facility
(collectively, “Information Materials”), (d) your using commercially reasonable
efforts to obtain, prior to the launch of general syndication, indicative pro
forma ratings of each Facility and corporate/family ratings for each of the
Company and Sprint from each of Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”), and (e) the hosting, with the
Arrangers, of a single lender meeting and a reasonable number of conference
calls with prospective Lenders at times to be mutually agreed. In addition, to
facilitate an orderly and successful syndication of each Facility, you agree
that, until the later of the Closing Date and the completion of a successful
syndication of each Facility (as defined in the Fee Letter referred to below)
you and your subsidiaries will not (and you will use commercially reasonable
efforts (consistent with the terms of the Business Combination Agreement) to
cause Sprint and its subsidiaries not to) issue, sell, offer, place or arrange
any debt securities or commercial bank or other credit facilities of the
Company, Sprint or their respective subsidiaries that could reasonably be
expected to materially and adversely impair the primary syndication of such
Facility, other than (i) the Facilities, (ii) the Permanent Financing, (iii) any
Debt Offers (as defined in the Business Combination Agreement) and (iv) any debt
excluded from the definition of the term “Debt Incurrence” as defined in the
Secured Bridge Facility Term Sheet, in each case without the written consent of
the Arrangers, such consent not to be unreasonably withheld or delayed. Without
limiting your obligations to assist with the syndication efforts as set forth
herein and notwithstanding anything to the contrary contained in this Commitment
Letter, the Term Sheets, the Fee Letter or the definitive documentation for the
Facilities, each Initial Lender agrees that neither the commencement nor the
completion of a successful syndication nor the obtaining of ratings nor your
compliance with this paragraph in any other manner shall constitute a condition
to the funding under any Facility on the Closing Date.

You agree, at the request of the Arrangers, to assist, and to use commercially
reasonable efforts (consistent with the terms of the Business Combination
Agreement) to cause Sprint to assist, in the preparation of an additional
version of the Information Materials to be used by prospective Lenders’
public-side employees and representatives who do not wish to receive material
non-public information (within the meaning of United States Federal securities
laws) with respect to the Company, Sprint, their respective subsidiaries and any
securities of any of the foregoing (“MNPI”) and who may be engaged in investment
and other market related activities with respect to the Company, Sprint, their
respective subsidiaries or any securities of any of the foregoing. It is
understood that, in connection with your assistance described above, you will
provide customary authorization letters (and you will use commercially
reasonable efforts, consistent with the terms of the Business Combination
Agreement, to have Sprint provide such letter) to the Arrangers authorizing the
distribution of the Information Materials to prospective Lenders and, in the
case of any distribution of any Information Materials, to “public-siders”,
containing a representation that such Information Materials do not contain MNPI
and a customary “10b-5” representation. You agree that the following documents
may be distributed to both “private-siders” and “public-siders” unless you
advise the Arrangers in writing (including by email) within a reasonable time
prior to their intended distribution that such materials should only be
distributed to “private-siders” and provided that you shall have been given a
reasonable opportunity to review such documents: (a) the Term Sheets,
(b) administrative materials prepared by any Arranger for prospective Lenders
(such as lender meeting invitations, lender allocations



--------------------------------------------------------------------------------

and funding and closing memoranda), (c) notifications of changes in the terms of
the Facilities, and (d) drafts of the definitive documentation for the
Facilities. If you advise us that any of the foregoing should be distributed
only to “private-siders”, then “public-siders” will not receive such materials
without further discussions with you.

You hereby represent and covenant that (a) all written information, other than
the Projections (as defined below) and information of a general economic or
industry nature, that has been or will be made available to any of the Initial
Lenders or Arrangers by or on behalf of you in connection with the Transactions
(the “Information”) is or, when furnished, will be, in each case when taken as a
whole and in light of the circumstances when furnished, correct in all material
respects at the time furnished and does not or will not at the time furnished
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, taken as a whole,
not materially misleading in light of the circumstances under which such
statements are made and (b) the projections, financial estimates, forecasts and
other forward-looking information that have been or will be made available to
any of the Initial Lenders or Arrangers by or on behalf of you in connection
with the Transactions (the “Projections”) have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
and at the time the Projections are so made available (it being understood that
the Projections, by their nature, are inherently uncertain and no assurances are
being given that the results reflected in the Projections will be achieved);
provided that, with respect to any Information or Projections prepared by or
relating to Sprint or its subsidiaries, the foregoing representations are made
only to the best of your knowledge. You agree that if at any time until the
later of the Syndication Date and the Closing Date you become aware that the
representations in the immediately preceding sentence would not be true in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will (and with
respect to Sprint, use your commercially reasonable efforts to cause Sprint to)
promptly supplement the Information and the Projections so that such
representations or warranties would be true in all material respects under those
circumstances. You understand that in connection with the syndication of the
Facilities we will use and rely on the Information without independent
verification thereof. Notwithstanding the foregoing, it is understood that each
Initial Lender’s commitments hereunder are not subject to or conditioned upon
the accuracy of the representations set forth in this paragraph, and
notwithstanding anything to the contrary contained in this Commitment Letter,
the Term Sheets, the Fee Letter or the definitive documentation for the
Facilities, the accuracy of such representations shall not constitute a
condition to the funding under any Facility on the Closing Date.

The Arrangers will, in consultation with you, manage all aspects of the
syndication of the Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocations of the commitments among the Lenders, the allocation of any title or
role to any Lender and the amount and distribution of fees among the Lenders; it
being understood and agreed that we will not syndicate to those persons
identified in writing to the Original Commitment Parties on or prior to the
Original Signing Date and, with respect to persons who are competitors of you or
your subsidiaries or Sprint or its subsidiaries, identified in writing from time
to time after the Original Signing Date (but without retroactive effect) and, in
each case, their affiliates (other than bona fide debt fund affiliates of
competitors) to the extent such affiliates are identified in writing or are
otherwise clearly identifiable on the basis of name (collectively, the
“Disqualified Lenders). Notwithstanding the Arrangers’ right to syndicate the
Facilities (other than in the case of an assignment of commitments under the
Secured Bridge Facility with your consent pursuant to a customary joinder
agreement to this Commitment Letter), no Initial Lender shall be relieved or
released from its commitment hereunder prior to the funding thereof on the
Closing Date in connection with any syndication, assignment or participation of
such Facility (and unless you otherwise agree in writing, each Initial Lender
and each Arranger shall at all times retain exclusive control over all its
rights and obligations with respect to such Facility and its commitments in
respect thereof, including all rights with respect to consents, modifications,
supplements, waivers and



--------------------------------------------------------------------------------

amendments of this Commitment Letter and the definitive documentation with
respect to such Facility, and each Initial Lender and each Arranger shall notify
you of any participation of its commitments in respect of the Revolving Credit
Facility hereunder). You acknowledge and agree that the amount of the Secured
Bridge Facility will be reduced as provided under the “Mandatory Commitment
Reduction and Prepayment” section of the Secured Bridge Facility Term Sheet upon
the occurrence of any of the events described therein at any time after the date
hereof, and that any such reduction will be allocated on a pro rata basis among
the commitments of the Initial Lenders in respect of the Secured Bridge Facility
or, to the extent permitted in the Secured Bridge Facility Term Sheet, the other
Facilities.

As consideration for the Initial Lenders’ commitments hereunder and our
agreements to perform the services described herein, you agree to pay to us the
fees as set forth in the second amended and restated arranger fee letter dated
the date hereof and delivered herewith and any other fees as set forth in any
fee letter dated the date hereof and delivered herewith (collectively, as
amended, amended and restated, supplemented, or otherwise modified from time to
time, the “Fee Letter”).

The commitments of the Initial Lenders and the agreements of the Initial Lenders
and the Arrangers hereunder in respect of each Facility are subject only to the
following conditions (collectively, the “Funding Conditions”, and the date on
which such conditions are satisfied or waived, the “Closing Date”): (a) except
as (i) set forth in any Sprint Filed SEC Documents (as defined in the Business
Combination Agreement), excluding any disclosures in such Sprint Filed SEC
Documents (as defined in the Business Combination Agreement) contained in any
risk factors section, any section related to forward-looking statements and
other disclosures that are predictive, cautionary or forward-looking in nature,
or (ii) except as disclosed in the disclosure letter delivered by Sprint to
T-Mobile (as defined in the Business Combination Agreement) at or prior to the
execution of the Business Combination Agreement, since March 31, 2017, there
have been no Effects (as defined in the Business Combination Agreement) that,
individually or in the aggregate, have had or would reasonably be expected to
have a “Material Adverse Effect on Sprint” (as defined in the Business
Combination Agreement), (b) the execution and delivery by the Borrower and the
Guarantors of definitive documentation for such Facility consistent with this
Commitment Letter, the applicable Term Sheet and the Fee Letter and subject to
the Documentation Provision and (c) the satisfaction or waiver of the other
conditions expressly set forth in Exhibit D attached hereto. For purposes of the
foregoing, “Material Adverse Effect” means any Material Adverse Effect on Sprint
(as defined in the Business Combination Agreement). It is understood that there
are no conditions (implied or otherwise) to the commitment hereunder (including
compliance with the terms of this Commitment Letter, the Term Sheets, the Fee
Letter, the definitive documentation for the Facilities or otherwise) other than
the Funding Conditions (and upon satisfaction or waiver of the Funding
Conditions, the funding duly requested by the Borrower under each Facility on
the Closing Date shall occur).

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the definitive documentation for the Facilities or any other letter
agreement or undertaking concerning the financing of the Transactions to the
contrary, (a) the only representations the making and accuracy of which shall be
a condition to availability of the Facilities on the Closing Date shall be
(i) the representations made by Sprint in the Business Combination Agreement as
are material to the interests of the Lenders, but only to the extent that you
(or your affiliates) have the right under the Business Combination Agreement to
terminate your obligations under the Business Combination Agreement or not to
consummate the Acquisition as a result of such representations in the Business
Combination Agreement being inaccurate (the “Business Combination Agreement
Representations”) and (ii) the Specified Representations (as defined below) and
(b) the terms of the definitive documentation for each Facility shall be in a
form such that such Facility is available on the Closing Date if the Funding
Conditions are satisfied or waived (it being understood that, to the extent any
Collateral (other than to the extent that a lien on such Collateral may be
perfected by (x) the filing of a financing statement under the Uniform
Commercial Code or (y) the delivery of stock certificates of any material
domestic subsidiary of the Company or any Guarantor (other than any



--------------------------------------------------------------------------------

subsidiary of Sprint to the extent the stock certificates of such subsidiary
were not obtained after the Company’s commercially reasonable efforts on or
prior to the Closing Date) which are required to be delivered under the Term
Sheets) is not or cannot be provided or perfected on the Closing Date after your
use of commercially reasonable efforts to do so (consistent with the Business
Combination Agreement), the provision or perfection of a security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Facilities and the making of the initial loans and other extensions of
credit thereunder on the Closing Date, but shall be required to be perfected
within 90 days after the Closing Date (in each case subject to extensions
granted by the applicable Administrative Agent, in its sole discretion)). For
purposes hereof, (x) “Specified Representations” means the representations and
warranties of the Borrower and each of the Guarantors set forth in the
applicable Term Sheet with respect to (A) organization and power, authorization,
due execution and delivery, in each case as they relate to the entering into and
performance of the definitive documentation for such Facility by the Borrower
and the Guarantors; (B) the enforceability with respect to the Borrower and
Guarantors of the definitive documentation for such Facility (subject to
customary enforceability exceptions); (C) noncontravention by the definitive
documentation for such Facility with respect to the organizational documents of
the Borrower and the Guarantors; (D) Federal Reserve margin regulations;
(E) Investment Company Act status of the Borrower and the Guarantors; (F) use of
proceeds of the loans under such Facility not in violation of OFAC and FCPA;
(G) solvency as of the Closing Date of the Company and its subsidiaries
(including Sprint and its subsidiaries) on a consolidated basis (with solvency
to be defined in a manner consistent with the form of solvency certificate
attached as Exhibit E); (H) the creation, validity and perfection of the
security interests in the Collateral (subject in all respects to the limitations
set forth above in this paragraph), (I) the PATRIOT Act and (J) absence of a
Specified Event of Default and (y) “Specified Event of Default” means a
bankruptcy event of default with respect to the Company or the Borrower. The
provisions of this paragraph are referred to as the “Documentation Provision”.

You agree (a) to indemnify and hold harmless each of the Initial Lenders and
Arrangers and each of their affiliates, and each of the respective officers,
directors, employees, members, partners, trustees, advisors, agents and
controlling persons of the foregoing and their respective successors and assigns
(each, an “indemnified person”), from and against any and all losses, claims,
damages and liabilities, and expenses reasonably related thereto, to which any
such indemnified person may become subject arising out of or in connection with
this Commitment Letter, the Original Commitment Letter, the Amended and Restated
Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee Letter (as
defined in the Fee Letter), the Amended and Restated Fee Letter (as defined in
the Fee Letter), the Facilities and the actual or proposed use of the proceeds
thereof or any claim, litigation, investigation or proceeding relating to any of
the foregoing, regardless of whether any indemnified person is a party thereto
(and regardless of whether such matter is initiated by you or by any other
person) (any of the foregoing, a “Proceeding”), and to reimburse each
indemnified person upon demand for any reasonable and documented out-of-pocket
legal or other out-of-pocket expenses incurred in connection with investigating
or defending any Proceeding (it being agreed that, notwithstanding the
foregoing, you shall not be responsible for the reimbursement of fees, charges
and disbursements of more than one firm of counsel for all the indemnified
persons and, if deemed reasonably necessary by us, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction, in
each case for all indemnified persons, except where any indemnified person
reasonably believes that an actual or perceived conflict of interest exists
affecting such indemnified person and informs you of such conflict, in which
case you shall also be responsible for the reimbursement of fees, charges and
disbursements of one firm of counsel (and, if deemed reasonably necessary by
such indemnified person, one firm of regulatory and/or one firm of local counsel
in each appropriate jurisdiction) for such indemnified person); provided that
the foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities or related expenses (i) to the extent they are
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, willful misconduct or gross
negligence of such indemnified person or any Related Person thereof (as defined
below) or a material breach of the agreements set forth herein of such



--------------------------------------------------------------------------------

indemnified person or any of its Related Persons or (ii) to the extent resulting
from any Proceeding that does not involve an act or omission of you or any of
your affiliates and that is brought by an indemnified person against any other
indemnified person, other than claims against any Initial Lender or Arranger in
its capacity in fulfilling its role as an agent or arranger or any other similar
role under the Facilities; and (b) to reimburse the Initial Lenders, the
Arrangers and each of their affiliates upon demand for all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of one firm of outside counsel (and, if deemed reasonably
necessary by us, one firm of regulatory counsel and/or one firm of local counsel
in each appropriate jurisdiction)) incurred in connection with the Facilities
and any related documentation (including this Commitment Letter, the Original
Commitment Letter, the Amended and Restated Commitment Letter, the Term Sheets,
the Fee Letter, the Original Fee Letter, the Amended and Restated Fee Letter,
and the definitive documentation for the Facilities) or the amendment,
modification or waiver of any thereof. No indemnified person shall be liable for
any damages arising from the use of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of such indemnified person or any of its
Related Persons, and no party hereto shall be liable for any special, indirect,
consequential or punitive damages in connection with this Commitment Letter, the
Original Commitment Letter, the Amended and Restated Commitment Letter, the Term
Sheets, the Fee Letter, the Original Fee Letter, the Amended and Restated Fee
Letter, the Facilities or its activities related thereto; provided that nothing
contained in this sentence will limit your indemnity and reimbursement
obligations set forth in this paragraph. For purposes hereof, a “Related Person”
of an indemnified person means (a) any controlling person, controlled affiliate
or subsidiary of such indemnified person, (b) the respective directors, officers
or employees of such indemnified person or any of its subsidiaries, controlled
affiliates or controlling persons, and (c) the respective agents and advisors of
such indemnified person or any of its subsidiaries, controlled affiliates or
controlling persons (with respect to this clause (c), in each case acting at the
direction of such indemnified person or such subsidiaries, controlled affiliates
or controlling persons).

You will not, without the prior written consent of the applicable indemnified
person (which shall not be unreasonably withheld), settle, compromise, consent
to the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder (whether or not any
indemnified person is a party thereto) unless such settlement, compromise,
consent or termination (i) includes an unconditional release of such indemnified
person from all liability or claims that are the subject matter of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such indemnified
person. You will not be liable for any settlement, compromise, consent or
termination of any pending or threatened Proceeding effected without your prior
written consent (which shall not be unreasonably withheld); provided that the
foregoing indemnity will apply to any such settlement, compromise, consent or
termination in the event that you were offered the ability to assume the defense
of the action that was the subject matter of such settlement, compromise,
consent or termination and elected not to assume such defense; and provided,
further, that if a Proceeding is settled, compromised, consented to or
terminated with your prior written consent or if there is a final judgment in
any such Proceeding, you agree to indemnify and hold harmless each indemnified
person to the extent and in the manner set forth above.

This Commitment Letter shall not be assignable by you without the prior written
consent of each of the Initial Lenders and the Arrangers (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, create any rights in favor of or be
enforceable by or at the request of any person other than the parties hereto and
the indemnified persons. Except (x) as provided in the eighth paragraph of this
Commitment Letter and (y) with respect to assignments between GSLP and GS Bank,
the Initial Lenders may not assign all or any portion of their respective
commitments in respect of any Facility hereunder (and any purported assignment
without such consent shall be null and void). The



--------------------------------------------------------------------------------

commitments hereunder of the Initial Lenders with respect to each Facility shall
be superseded by the commitments in respect of such Facility set forth in the
definitive credit agreement for such Facility, so long as such definitive credit
agreement for such Facility is consistent with the terms of this Commitment
Letter and the exhibits and annexes attached hereto (including the terms
contained under the caption “Certain Funds” in the applicable Term Sheet) and
such facility does not contain any conditions to funding other than the Funding
Conditions, and upon the execution and delivery of such definitive credit
agreement for such Facility by all of the parties thereto and the effectiveness
of such definitive credit agreement, each Initial Lender shall be released from
its commitment hereunder. Any and all obligations of, and services to be
provided by, any Initial Lender or Arranger hereunder may be performed, and any
and all rights of any Initial Lender or Arranger hereunder may be exercised, by
or through its affiliates; provided that such Initial Lender or Arranger shall
not be relieved of any of its obligations hereunder in the event any such
affiliate shall fail to perform such obligation in accordance with the terms
hereof.

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and us. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter are the only agreements that have been entered into
among the parties hereto with respect to the Facilities and set forth the entire
understanding of the parties hereto with respect thereto.

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK; provided that (a) the interpretation of
Material Adverse Effect and whether a Material Adverse Effect has occurred,
(b) the accuracy of any Business Combination Agreement Representations and
whether as a result of a breach thereof you (or any of your affiliates) have the
right under the Business Combination Agreement to terminate your obligations
under the Business Combination Agreement or not to consummate the Acquisition as
a result of such representations in the Business Combination Agreement being
inaccurate and (c) whether the Acquisition has been consummated in accordance
with the Business Combination Agreement, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. Each party hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of any state or Federal
court sitting in the county of New York over any suit, action or proceeding
directly or indirectly arising out of, relating to, based upon or as a result of
this Commitment Letter, the Original Commitment Letter, the Amended and Restated
Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee Letter, the
Amended and Restated Fee Letter or the transactions contemplated hereby or
thereby. Each party hereto agrees that service of any process, summons, notice
or document by registered mail addressed to it at the address set forth above
shall be effective service of process for any suit, action or proceeding brought
in any such court. Each party hereto irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding has
been brought in any inconvenient forum. Each party hereto agrees that a final
judgment in any such suit, action or proceeding brought in any such court shall
be conclusive and binding upon it and may be enforced in any other courts to
whose jurisdiction it is or may be subject, by suit upon judgment. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, RELATING TO OR BASED UPON OR AS A RESULT OF THIS
COMMITMENT LETTER, THE ORIGINAL COMMITMENT LETTER, THE AMENDED AND RESTATED
COMMITMENT LETTER, THE TERM SHEETS, THE FEE LETTER, THE ORIGINAL FEE LETTER, THE
AMENDED AND RESTATED FEE LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.



--------------------------------------------------------------------------------

This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Original Commitment Letter, the Amended and Restated
Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee Letter, the
Amended and Restated Fee Letter or any of their terms or substance shall be
disclosed, directly or indirectly, by you to any other person, except that
(a) this Commitment Letter, the Original Commitment Letter, the Amended and
Restated Commitment Letter, the Term Sheets, the Fee Letter, the Original Fee
Letter, the Amended and Restated Fee Letter and their terms and substance may be
disclosed to your and Deutsche Telekom AG’s (“DT”), and your and DT’s respective
subsidiaries, and the respective directors, officers, employees, agents,
auditors, attorneys and other advisors and representatives of each of you, DT
and your respective subsidiaries who are directly involved in the consideration
of this matter and informed of the confidential nature thereof; (b) this
Commitment Letter, the Original Commitment Letter, the Amended and Restated
Commitment Letter, the Term Sheets and their terms and substance (and a version
of the Fee Letter, the Original Fee Letter and the Amended and Restated Fee
Letter redacted in the manner reasonably acceptable to the Arrangers) may be
disclosed (i) to Sprint, SoftBank Group Corp. (“SoftBank”), and their respective
directors, officers, employees, agents, auditors, attorneys and other advisors
and representations who are directly involved in the consideration of the
Acquisition and informed of the confidential nature thereof and (ii) to the
extent requested by them, to Moody’s, S&P and Fitch on a confidential basis;
(c) this Commitment Letter, the Original Commitment Letter, the Amended and
Restated Commitment Letter the Term Sheets and their terms and substance (but
not the Fee Letter, the Original Fee Letter, the Amended and Restated Fee Letter
or, except as specified below, their terms or substance) may be disclosed (i) in
any prospectus, offering memorandum or confidential information memorandum
relating to any Permanent Financing and (ii) in one or more filings with the
Securities and Exchange Commission; provided that, notwithstanding the
foregoing, you may disclose the aggregate amount payable as fees under the Fee
Letter, the Original Fee Letter or the Amended and Restated Fee Letter in any of
the foregoing as part of the generic aggregate transaction expenses included in
any sources and uses disclosure; (d) this Commitment Letter, the Original
Commitment Letter, the Amended and Restated Commitment Letter, the Term Sheets,
the Fee Letter, the Original Fee Letter, the Amended and Restated Fee Letter and
their terms and substance otherwise may be disclosed as may be compelled in a
judicial or administrative proceeding or as otherwise required by law or
requested by governmental authority (in which case you agree to the extent
permitted by applicable law to inform us promptly thereof); or (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, the Original Commitment Letter, the Amended
and Restated Commitment Letter, the Fee Letter, the Original Fee Letter, the
Amended and Restated Fee Letter or the transactions contemplated hereby or
thereby or enforcement hereof or thereof; provided that the foregoing
restrictions shall cease to apply (except in respect of the Fee Letter, the
Original Fee Letter and the Amended and Restated Fee Letter and their terms and
substance) after this Commitment Letter has been accepted by you and it has
become publicly available or, if not made publicly available, on the date that
is two years following the termination of this Commitment Letter in accordance
with its terms.

Each Arranger and Initial Lender shall use all non-public information provided
to it by or on behalf of you hereunder solely for the purpose of providing the
services that are the subject of this letter agreement and shall treat
confidentially all such information, except in each case for information that
was or becomes publicly available other than by reason of disclosure by such
Arranger or Initial Lender in violation of this letter agreement or was or
becomes available to such Arranger or Initial Lender or its affiliates from a
source which is not known by such Arranger or Initial Lender to be subject to a
confidentiality obligation to the Company, provided that nothing herein shall
prevent such Arranger or Initial Lender from disclosing any such information
(i) to lenders or prospective lenders, participants or assignees under the
Facilities or prospective hedge providers, in each case, on a confidential
basis, (ii) to the extent requested by them, to Moody’s, S&P and Fitch on a
confidential basis, (iii) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law or requested by governmental
authority (in which case we agree to the extent permitted by applicable law to
inform you promptly thereof (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory



--------------------------------------------------------------------------------

authority or governmental or regulatory authority exercising examination or
regulatory authority)), (iv) to such Arranger’s or Initial Lender’s employees,
legal counsel, independent auditors and other experts or agents who need to know
such information and are informed of the confidential nature of such
information, (v) to any of its affiliates (with such Arranger or Initial Lender
being responsible for its affiliate’s compliance with this paragraph) and its
affiliates’ employees, legal counsel, independent auditors and other experts or
agents who need to know such information and are informed of the confidential
nature of such information, (vi) upon the request or demand of any regulatory
authority having jurisdiction over it or any of its affiliates, (vii) to the
extent any such information becomes publicly available other than by reason of
disclosure by us, our respective affiliates or any of our respective
representatives in breach of this Commitment Letter, the Original Commitment
Letter or the Amended and Restated Commitment Letter (viii) to the extent that
such information is independently developed by us or is received by us from a
third party that is not, to our knowledge, subject to confidentiality
obligations owing to you, DT, Sprint, SoftBank or any of your or their
respective affiliates or related parties, (ix) to establish a due diligence
defense or (x) to enforce their respective rights hereunder or under the
Original Commitment Letter, the Amended and Restated Commitment Letter, the Fee
Letter, the Original Fee Letter or the Amended and Restated Fee Letter. In
addition, each Arranger and Initial Lender may disclose the existence of the
Facilities and the information about the Facilities to market data collectors,
similar services providers to the lending industry and service providers to the
Arrangers or Initial Lenders in connection with the administration and
management of the Facilities. This undertaking by each Arranger or Initial
Lender shall automatically terminate on the date that is thirty months from the
Original Signing Date. Nothing in this letter agreement precludes any Arranger
or Initial Lender or its affiliates from using or disclosing any confidential
information in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability or protecting or exercising any of its
rights, remedies or interests.

You agree that each of us will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter or the Fee
Letter, or the communications pursuant hereto or otherwise, will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary duty between
any of us, on the one hand, and you, Sprint or your or its subsidiaries,
affiliates or equityholders, on the other, irrespective of whether any of us has
advised or is advising you on other matters. You acknowledge and agree that
(a) the financing transactions contemplated by this Commitment Letter and the
Fee Letter are arm’s-length commercial transactions among us and you, (b) in
connection therewith and with the process leading to such transactions, each of
us is acting solely as a principal and not as an agent or fiduciary of you,
Sprint, your or its subsidiaries and affiliates or any other person, and none of
us has assumed (and will not be deemed on the basis of our communications or
activities hereunder to have assumed) an advisory or fiduciary responsibility or
any other obligation in favor of you, Sprint, your or its subsidiaries or
affiliates or any other person (irrespective of whether any of us or any of our
affiliates are concurrently providing other services to you), and (c) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto and have consulted your own legal
and financial advisors to the extent you have deemed appropriate. You hereby
waive, to the fullest extent permitted by law, any claims you may have against
any of us for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the financing transactions contemplated by this Commitment
Letter and agree that none of us shall have any liability (whether direct or
indirect) in connection with the financing transactions contemplated by this
Commitment Letter to you in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees and creditors.

You acknowledge that each of us and our affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you or Sprint may have
conflicting interests. Each of us agrees that it will not use confidential
information obtained from you in connection with the transactions contemplated
hereby in connection with the performance by it of services for other companies,
or will furnish any such information to other companies. You also acknowledge
that none of us has any obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies.



--------------------------------------------------------------------------------

You further acknowledge that each of us, together with our affiliates, is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services. In the
ordinary course of business, each of us and our affiliates may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for our own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any of us, any of our
affiliates or any of our or their customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

As you know, Goldman Sachs & Co. LLC has been retained by the Company (or one of
its affiliates) and DT as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Transactions. You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each of the Commitment Parties hereto acknowledges (i) the retention of
Goldman Sachs & Co. LLC as the Financial Advisor and (ii) that such relationship
does not create any fiduciary duties or fiduciary responsibilities to such
Commitment Party on the part of Goldman Sachs or its affiliates.

The provisions contained herein relating to compensation, expense reimbursement,
indemnification, governing law, submission to jurisdiction, waiver of breach of
fiduciary duty or alleged breach of fiduciary duty, waiver of jury trial and
confidentiality and in the Fee Letter shall remain in full force and effect
notwithstanding the termination of this Commitment Letter or the commitment
hereunder, and whether or not definitive documentation for any Facility shall be
executed (except to the extent a similar provision relating to expense
reimbursement and indemnification (covering the parties and matters covered by
the analogous provisions of this Commitment Letter) is also in the definitive
documentation for such Facility, in which case such provision in the definitive
documentation for such Facility shall govern upon execution thereof). The
provisions contained herein relating to syndication and information shall remain
in full force and effect whether or not definitive documentation for any
Facility shall be executed.

Each of the Initial Lenders and Arrangers hereby notifies you that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it and the Lenders are required
to obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address and other
information of the Borrower and the Guarantors that will allow the Initial
Lenders, the Arrangers and Lenders to identify the Borrower and the Guarantors
in accordance with the Patriot Act.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent transfer, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity) with respect to the subject matter contained herein, including an
agreement to fund or otherwise extend credit under the commitments hereunder
subject only to satisfaction of the Funding Conditions.



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheets and the Fee Letter by
returning to us an executed counterpart hereof and of the Fee Letter, to the
Arrangers, in each case not later than 11:59 p.m. New York City time, on
September 6, 2019, failing which the Initial Lenders’ commitments and the
agreements of the Initial Lenders and Arrangers hereunder will expire at such
time. In the event the Closing Date does not occur on or before 11:59 p.m. (New
York time), on the Commitment Termination Date (as defined below), the Initial
Lenders’ commitments and the agreements of the Commitment Parties hereunder will
automatically expire and terminate at such time, without any further action or
notice and without any further obligation. For purposes hereof, the “Commitment
Termination Date” means February 1, 2020; provided that the Commitment
Termination Date shall automatically, without delivery of any instrument or
performance of any act by any party hereto, be extended to May 1, 2020 in the
event the Closing Date does not occur on or before 11:59 p.m. (New York time) on
February 1, 2020.

Notwithstanding the foregoing, this Commitment Letter shall also terminate upon
the earlier of (i) the valid termination of the Business Combination Agreement
in accordance with its terms or (ii) the consummation of the Acquisition with
the use of the Facilities (after the funding thereof) or without the use of the
Facilities (unless the Commitment Parties have failed to fund in breach of their
obligations hereunder); provided that the termination of any commitment pursuant
to this sentence does not prejudice our or your rights and remedies in respect
of any breach of this Commitment Letter.

The Amended and Restated Commitment Letter shall be superseded hereby in its
entirety upon the effectiveness of this Commitment Letter; provided
notwithstanding anything to the contrary herein, (i) the Original Commitment
Parties shall be entitled to the benefits of the indemnification and expense
reimbursement provisions of this Commitment Letter as if they were in effect on
the Original Signing Date and (ii) the Commitment Parties shall be entitled to
the benefits of the indemnification and expense reimbursement provisions of this
Commitment Letter as if they were in effect on the Amendment and Restatement
Date.

[Signature pages follow.]



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours,            BARCLAYS BANK PLC  

/s/ Martin Corrigan

  Name: Martin Corrigan   Title: Vice President

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH by  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory by  

/s/ D. Andrew Maletta

Name:   D. Andrew Maletta Title:   Authorized Signatory CREDIT SUISSE LOAN
FUNDING LLC by  

/s/ Jeb Slowik

Name:   Jeb Slowik Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH by  

/s/ Joseph Devine

Name:   Joseph Devine Title:   Director by  

/s/ Ian Dorrington

Name:   Ian Dorrington Title:   Managing Director DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH by  

/s/ Joseph Devine

Name:   Joseph Devine Title:   Director by  

/s/ Ian Dorrington

Name:   Ian Dorrington Title:   Managing Director DEUTSCHE BANK SECURITIES INC.
by  

/s/ Joseph Devine

Name:   Joseph Devine Title:   Director by  

/s/ Ian Dorrington

Name:   Ian Dorrington Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC by  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory GOLDMAN SACHS BANK USA by  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. by  

/s/ Andrew Earls

Name:   Andrew Earls Title:   Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA by  

/s/ James S. Wolfe

Name:   James S. Wolfe Title:  

Managing Director

Head of Global Leveraged Finance

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

BNP PARIBAS by  

/s/ Nicole Rodriguez

Name:   Nicole Rodriguez Title:   Director by  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director BNP PARIBAS SECURITIES CORP. by  

/s/ Nicole Rodriguez

Name:   Nicole Rodriguez Title:   Director by  

/s/ Brendan Heneghan

Name:   Brendan Heneghan Title:   Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH by  

/s/ Paolo de Alessandrini

Name:   Paolo de Alessandrini Title:   Managing Director by  

/s/ Robert P. Sullivan

Name:   Robert P. Sullivan Title:   Vice President

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK by  

/s/ Gary Herzog

Name:   Gary Herzog Title:   Managing Director by  

/s/ Tanya Crossley

Name:   Tanya Crossley Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

TD SECURITIES (USA) LLC by  

/s/ Marin L. Gagliardi

Name:   Marin L. Gagliardi Title:   Managing Director THE TORONTO-DOMINION BANK,
NEW YORK BRANCH by  

/s/ Pradeep Mehra

Name:   Pradeep Mehra Title:   Authorized Signatory

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION by  

/s/ Spencer Ferry

Name:   Spencer Ferry Title:   Vice President WELLS FARGO SECURITIES, LLC by  

/s/ Marc Birenbaum

Name:   Marc Birenbaum Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., NEW YORK BRANCH by  

/s/ Rita Walz-Cuccioli

Name:   Rita Walz-Cuccioli Title:   Executive Director by  

/s/ Terence Corcoran

Name:   Terence Corcoran Title:   Executive Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

SOCIETE GENERALE by  

/s/ Jonathan Logan

Name:   Jonathan Logan Title:   Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

SUNTRUST BANK by  

/s/ David J. Sharp

Name:   David J. Sharp Title:   Director SUNTRUST ROBINSON HUMPHREY, INC. by  

/s/ Peter Almond

Name:   Peter Almond Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

NATIONAL WESTMINSTER BANK PLC by  

/s/ Nathan Stromberg

Name:   Nathan Stromberg Title:   Managing Director NATWEST MARKETS PLC by  

/s/ Nathan Stromberg

Name:   Nathan Stromberg Title:   Managing Director

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION by  

/s/ Eugene Butera

Name:   Eugene Butera Title:   Vice President

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date set forth above by:

 

  T-MOBILE USA, INC.,          by  

/s/ J. Braxton Carter

  Name:   J. Braxton Carter   Title:   Chief Financial Officer

 

[Signature Page to Project Lakes Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

PROJECT LAKES

US$8.0 Billion Senior Secured Credit Facility

Summary of Terms and Conditions2

 

Borrower:    T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).
Facilities:    A US$4.0 billion five-year revolving credit facility (the
“Revolving Credit Facility”) and a US$4.0 billion seven-year term loan facility
(the “Term Loan Facility”, and together with the Revolving Credit Facility, the
“Senior Credit Facilities”). Joint Lead Arrangers and Joint Lead Bookrunners:   
Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”). Other Bookrunners:    BNPPSC, Commerzbank, CACIB, TD Securities and
Wells Fargo Securities will act as bookrunners for the Revolving Credit Facility
and as co-managers for the Term Loan Facility (in such capacities, the “Other
Bookrunners”). Co-Managers:    Banco Santander, SG, STRH, NatWest and U.S. Bank
(in such capacities, the “Co-Managers” and, together with the Other Bookrunners
and the Lead Arrangers, the “Arrangers”). Administrative and Collateral Agent:
   DBNY (in such capacities, the “Senior Administrative Agent” and the “Senior
Collateral Agent”). Syndication Agents:    Barclays, CSLF, DBSI, GS Bank, MSSF
and RBCCM. Lenders:    A syndicate of lenders reasonably acceptable to the
Borrower, including Barclays, CS, DBNY, Goldman Sachs, MSSF, RBC, BNP,
Commerzbank, CACIB, TD Bank, Wells Fargo Bank, Banco Santander, SG, SunTrust,
NatWest and U.S. Bank and excluding Disqualified Lenders (collectively, the
“Lenders”). Transactions:    The Company intends to acquire (the “Acquisition”),
all the issued and outstanding equity interests Sprint Corporation (“Sprint”),
pursuant to a Business Combination Agreement, dated as of April 29, 2018, by and
among the Company, Sprint and the other parties thereto, as amended by Amendment
No. 1 thereto, dated as of July 26, 2019 (the “Business Combination Agreement”).
In connection with the foregoing, the Company will (a) obtain the Senior Credit
Facilities, (b) obtain the Secured Bridge Facility (as defined in Exhibit B)
and/or the Permanent Financing, (c) consummate the Refinancing (as defined in
the Fee Letter),

 

2 

Capitalized terms used but not otherwise defined in this Exhibit A have the
meanings assigned thereto in the Commitment Letter to which this Exhibit A is
attached, including the other exhibits thereto.

 

A-1



--------------------------------------------------------------------------------

   and (d) pay the fees and expenses incurred in connection with the foregoing.
It is anticipated that all or a portion of the Secured Bridge Facility may be
replaced or refinanced by, among other things, (i) secured notes (any such
secured notes issued prior to or on the Closing Date, the “Initial Secured
Notes”) of the Borrower or its subsidiaries in a public offering or in a
Rule 144A or other private placement and/or (ii) other financing entered into by
the Borrower or its subsidiaries the proceeds of which are used or required to
be used to reduce the commitments in respect of the Secured Bridge Facility or
if the Secured Bridge Facility has been funded, to repay the loans thereunder
(any combination of clauses (i) and (ii), collectively, the “Permanent
Financing”). The transactions described in this paragraph are collectively
referred to as the “Transactions”. Availability:   

The Term Loan Facility will be available in a single drawing on the Closing
Date. Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed.

 

The Revolving Credit Facility will be available from and after the Closing Date.
Amounts repaid under the Revolving Credit Facility may be reborrowed, subject to
the limitations set forth herein.

Guarantors:   

T-Mobile US, Inc. (“Parent”), each subsidiary of Parent that, directly or
indirectly, owns equity interests of the Borrower and each wholly-owned U.S.
restricted subsidiary of the Borrower (including, from and after the Closing
Date, Sprint and each of its wholly-owned U.S. restricted subsidiaries), other
than each Excluded Subsidiary, will guarantee (the “Guarantees”) the Senior
Credit Facilities, the Permitted Secured Hedging Obligations and the Permitted
Cash Management Obligations, subject to the same exceptions and limitations (if
any) applicable to such Guarantor’s guarantee of the Borrower’s obligations
under the senior notes issued by the Borrower and outstanding as of the Original
Signing Date (the “Existing T-Mobile Notes”).

 

“Excluded Subsidiary” will be defined in a customary manner to be agreed, and in
any case exclude:

 

i.   “Immaterial Subsidiaries” (to be defined as any subsidiary having less than
2.5% of the Borrower’s consolidated total assets; provided that the aggregate
total assets of all immaterial subsidiaries shall not exceed 5.0% of the
Borrower’s consolidated total assets);

 

ii.  direct or indirect domestic subsidiaries of any foreign subsidiary of the
Borrower that is a controlled foreign corporation for U.S. federal income tax
purposes (a “CFC”);

 

iii.   any domestic subsidiary that owns no material assets (directly or through
subsidiaries) other than equity interests of one or more foreign subsidiaries of
the Borrower that are CFCs (a “FSHCO”);

 

A-2



--------------------------------------------------------------------------------

 

iv.   any insurance subsidiary;

 

v.  any subsidiary organized in a jurisdiction other than the United States, any
State thereof or the District of Columbia (including, for the avoidance of
doubt, any subsidiary organized in a territory of the United States);

 

vi.   existing and future spectrum SPVs (each, a “Spectrum SPV”), receivables
SPVs and tower SPVs;

 

vii.  any subsidiary that is prohibited from guaranteeing the obligations under
the loan documents by any applicable law or that would require consent,
approval, license or authorization of a governmental authority to guarantee such
obligations (unless such consent, approval, license or authorization has been
received);

 

viii.  each subsidiary that is prohibited by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) from guaranteeing the obligations under the loan documents (and
for so long as such restriction or any replacement or renewal thereof is in
effect);

 

ix.   any other subsidiary if in the reasonable good faith determination of the
Borrower in consultation with the Senior Administrative Agent, a guarantee by
such subsidiary would result in materially adverse tax or regulatory
consequences to the Borrower or any of its subsidiaries; and

 

x.  any other subsidiary with respect to which the Senior Administrative Agent
reasonably agrees that the cost or other consequences of providing a guarantee
is likely to be excessive in relation to the value to be afforded thereby.

 

Notwithstanding the foregoing or anything herein to the contrary, (I) each of
Sprint and its subsidiaries will not be required to guarantee the Senior Credit
Facilities until the first date on or after the Closing Date that Sprint or such
subsidiary actually guarantees the Existing T-Mobile Notes; (II) the guarantees
of the Senior Credit Facilities by Sprint, Sprint Communications, Inc. (“Sprint
Communications”) and Sprint Capital Corp. (“Sprint Capital”, and together with
Sprint and Sprint Communications, the “Unsecured Guarantors”) will not be
secured; and (III) each Subsidiary of the Parent that guarantees any of the
Existing T-Mobile Notes will guarantee the Senior Credit Facilities.

 

A-3



--------------------------------------------------------------------------------

   In addition, notwithstanding anything contained herein to the contrary, no
Guarantor shall be jointly and severally liable or guarantee or provide any
collateral as security for any Permitted Secured Hedging Obligations if, and to
the extent that such liability or such guaranty of such swap obligation is or
becomes illegal under the Commodity Exchange Act. Security:   

Subject to the limitations set forth below in this section and the Documentation
Provision, the obligations of the Borrower and each Guarantor (other than each
Unsecured Guarantor and each SPV Holdco for which the Borrower has made an
Unsecured SPV Holdco Election (as defined below)) in respect of the Senior
Credit Facilities, (unless the Borrower otherwise elects by notice to the Senior
Administrative Agent at the time it enters into such obligation or the agreement
governing such obligation) any hedging obligations of the Borrower owed to a
Lender, the Senior Administrative Agent, the Arrangers or their respective
affiliates or to an entity that was a Lender, the Senior Administrative Agent,
Arranger or affiliate thereof at the time of such transaction (“Permitted
Secured Hedging Obligations”) and (unless the Borrower otherwise elects by
notice to the Senior Administrative Agent at the time it enters into such
obligation or the agreement governing such obligation) any treasury management
obligations of the Borrower owed to a Lender, the Senior Administrative Agent,
the Arrangers or their respective affiliates or to an entity that was a Lender,
the Senior Administrative Agent, Arranger or affiliate thereof at the time of
such transaction (“Permitted Cash Management Obligations”) will be secured by
the following: a perfected first priority (subject to liens permitted under the
Senior Credit Facilities) security interest in substantially all of its tangible
and intangible personal property assets, including U.S. intellectual property,
licenses, permits, material intercompany indebtedness, and all of the capital
stock directly owned by the Borrower and each such Guarantor (but limited in the
case of voting stock of any CFC or FSHCO to 65% of the voting stock of such CFC
or FSHCO) (the items described above, but excluding the Excluded Assets (as
defined below), collectively, the “Collateral”).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following:

 

i.   any interest in real property;

 

ii.  motor vehicles and other assets subject to certificates of title (except to
the extent perfection can be obtained by filing of financing statements), letter
of credit rights (except to the extent perfection can be obtained by filing of
financing statements) and commercial tort claims (except to the extent
perfection can be obtained by filing of financing statements);

 

A-4



--------------------------------------------------------------------------------

 

iii.   any lease, license or other similar agreement or any property subject to
a purchase money security interest, capital lease or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or other agreement or purchase money arrangement, capital
lease, or similar arrangement or create a right of termination in favor of any
other party thereto (other than a Borrower or a Guarantor) after giving effect
to the applicable anti-assignment provisions of applicable law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under applicable law notwithstanding such prohibition;

 

iv.   any “intent to use” trademark applications prior to the issuance of a
statement of use with respect thereto;

 

v.  (i) any governmental licenses or state or local franchises, licenses,
permits, charters and authorizations, to the extent security interests therein
are prohibited or restricted thereby and (ii) any equity in a regulated
subsidiary or any asset owned by a regulated subsidiary to the extent prohibited
by any law, rule or regulation or that would if pledged, in the good faith
judgment of Parent, result in adverse regulatory consequences or impair the
conduct of the business of Parent or such subsidiaries, in each case of clauses
(i) and (ii) after giving effect to the applicable anti-assignment provisions of
applicable law;

 

vi.   any equity interests of (a) unrestricted subsidiaries, (b) Parent, (c) any
Immaterial Subsidiary, (d) any captive insurance subsidiaries, (e) any
not-for-profit subsidiaries, (f) any receivables SPVs and tower SPVs, and (g)
any person that is not a wholly-owned restricted subsidiary to the extent the
granting of a security interest therein would violate the terms of such person’s
organizational documents or any shareholders’ agreement or joint venture
agreement relating to such person;

 

vii.  assets securing any permitted receivables transaction;

 

viii.  any assets to the extent a pledge thereof would be prohibited by
applicable law, rule or regulation after giving effect to the applicable
anti-assignment provisions of applicable law, or by any applicable contractual
requirement on the Closing Date or on the date of the acquisition of such
subsidiary (not created in contemplation of the acquisition by the Borrower of
such subsidiary) (and for so long as such restriction or any replacement or
renewal thereof is in effect);

 

ix.   any assets to the extent a security interest in such assets would result
in material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Internal
Revenue Code) as reasonably determined by the Borrower in consultation with the
Senior Administrative Agent;

 

A-5



--------------------------------------------------------------------------------

 

x.  margin stock;

 

xi.   any assets as to which the Senior Collateral Agent reasonably determines
in consultation with the Borrower that the costs of obtaining a security
interest are excessive in relation to the value of the security afforded
thereby;

 

xii.  any assets (including equity interests) held by a Spectrum SPV;

 

xiii.  for the avoidance of doubt, any assets held by an Unsecured Guarantor
and, if the Borrower makes the Unsecured SPV Holdco Election, any assets (any
equity interests issued by any Spectrum SPV) held by the applicable SPV Holdco;

 

xiv.  FCC Licenses, but solely to the extent that at any time the Senior
Administrative Agent may not validly possess a security interest directly in the
FCC Licenses pursuant to the Communications Act of 1934, as amended, and the
regulations promulgated thereunder, as in effect at such time provided that, to
the maximum extent permitted by law, the economic value of the FCC Licenses, all
rights incident or appurtenant to the FCC Licenses and the right to receive all
monies, consideration and proceeds derived from or in connection with the sale,
assignment or transfer of the FCC License, shall not be excluded pursuant to
this clause (xiii); and

 

xv.  other exceptions to be mutually agreed upon (the foregoing described in
clauses (i) through (xiv) are collectively, the “Excluded Assets”).

 

In addition, in no event shall (1) deposit or securities account control
agreements or control, lockbox or similar arrangements be required, (2) notices
be required to be sent to account debtors or other contractual third parties
unless an event of default has occurred and is continuing or (3) foreign-law
governed security documents or perfection under foreign law be required.

 

The liens on the Collateral securing the Senior Credit Facilities will rank
equally and ratably with the liens securing the Secured Bridge Facility and/or
any Permanent Financing designated by the Borrower, existing and future secured
spectrum leases under which the Borrower or any of its restricted subsidiaries
are a party, and other secured debt or other obligations permitted to be
incurred on an equal and ratable basis from time to time consistent with the
Precedent Senior Credit Agreement, pursuant to a customary intercreditor or
collateral trust agreement. Such intercreditor or collateral trust agreement
will provide for control of collateral release decisions and other terms
necessary to ensure that Section 314(d) of the Trust Indenture Act is
inapplicable to any secured notes (including the Initial Secured Notes) secured
thereunder.

 

A-6



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing or anything herein to the contrary, (i) no liens
shall secure obligations of Sprint, Sprint Communications or Sprint Capital
under the Guarantees thereof and (ii) to the extent that the granting, or
continuation, of any lien or security interest on any assets of Sprint or any
subsidiary of Sprint would require any Unsecured Guarantor’s existing senior
notes to be secured on an equal and ratable basis, such lien shall not be
required to be granted, or shall be released.

 

If the Borrower or any Subsidiary sells, transfers, conveys or otherwise
disposes of any FCC Licenses or other spectrum or related property or assets to
a Spectrum SPV in connection with the incurrence of Indebtedness by such
Spectrum SPV, the liens on such property or assets securing the Senior Credit
Facilities will be automatically released.

 

At any time or from time to time, the Borrower may by written notice to the
Senior Administrative Agent elect (a “Unsecured SPV Holdco Election”) to cause
the Guarantee by any Subsidiary that owns no material assets other than equity
interests in one or more Spectrum SPVs or a holding company of one or more
Spectrum SPVs (any such Subsidiary, a “SPV Holdco”) to become unsecured, so long
as from and after such election the applicable SPV Holdco does not guarantee
(except on a subordinated basis) the Existing T-Mobile Notes or any other
Indebtedness, other than (a) the Secured Bridge Facility, (b) any Initial
Secured Notes or other secured notes, (c) any other Indebtedness that is secured
equal and ratably with the Senior Credit Facilities, the Secured Bridge Facility
and/or the Initial Secured Notes, or (d) any Indebtedness of subsidiaries of
such SPV Holdco.

 

Unrestricted Subsidiaries:    The definitive documents for the Senior Credit
Facilities will contain customary provisions allowing the Borrower to, subject
to no event of default, designate any restricted subsidiary as an unrestricted
subsidiary or any unrestricted subsidiary as a restricted subsidiary.
Unrestricted subsidiaries shall not be subject to the representations,
warranties, covenants and events of default and the indebtedness, interest
expense and results of operations of unrestricted subsidiaries will be excluded
from financial calculations; provided that, the net income of any unrestricted
subsidiary may be included in any period to the extent of any cash dividends
actually paid in such period by such unrestricted subsidiaries to the Borrower
or any of its restricted subsidiaries. The designation of an unrestricted
subsidiary shall be deemed to be an investment in an amount equal to the fair
market value of such subsidiary at the time of such designation and shall be
subject to the restrictions on investments. The redesignation of an unrestricted
subsidiary as a restricted subsidiary shall be deemed to be a return of
investments equal to the fair market value of the subsidiary at the time of such
redesignation and the incurrence at the time of such redesignation of any
indebtedness and liens of such unrestricted subsidiary existing at such time.

 

A-7



--------------------------------------------------------------------------------

  

On the Closing Date, the Borrower may designate as unrestricted subsidiaries (1)
any receivables or towers SPV entities and (2) any subsidiaries which are also
designated as unrestricted subsidiaries for purposes of the Borrower’s existing
senior notes, in each case without any reduction of the borrower’s investment
baskets.

 

Use of Proceeds:   

The proceeds of the Term Loan Facility will be used by the Borrower on the
Closing Date, together with cash on hand and/or drawings on other committed
financing, to finance the Refinancing and the other Transactions, and otherwise
for working capital and general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions).

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date,
together with cash on hand and drawings on other committed financing, to finance
the Refinancing and the other Transactions and (ii) on and after the Closing
Date for the working capital and general corporate purposes of the Borrower and
its subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions). It is understood and agreed that Letters of Credit may
be issued on the Closing Date to replace or provide credit support for any
existing letters of credit of Sprint and its subsidiaries (including by
“grandfathering” such existing letters of credit into the Revolving Credit
Facility).

 

Maturity:   

The Revolving Credit Facility will mature on the five-year anniversary of the
Closing Date and, prior to the final maturity thereof, will not be subject to
any scheduled amortization.

 

The Term Loan Facility will mature on the seven-year anniversary of the Closing
Date and will amortize at a rate of 1% per annum (payable in four (4) equal
quarterly installments, beginning after the first full quarter ending after the
Closing Date), with the balance payable on the seventh anniversary of the
Closing Date.

 

The definitive documents for the Senior Credit Facilities shall provide the
right for individual Lenders under the Revolving Credit Facility and/or the Term
Loan Facility to agree to extend the maturity date of the outstanding
commitments under such Facility upon the request of the Borrower and without the
consent of any other Lender pursuant to customary procedures to be agreed;
provided, that no existing Lender will have any obligation to commit to any such
extension; and, provided, further, that the commitment fees and/or interest rate
payable with respect to the extended portion of the Revolving Credit Facility
and/or Term Loan Facility may be increased as may be agreed with the extending
Lenders, with such extension not subject to any financial test or “most favored
nation” pricing provision.

 

A-8



--------------------------------------------------------------------------------

Incremental Facilities:   

The definitive documentation with respect to the Senior Credit Facilities will
permit the Borrower to add one or more incremental term loan facilities to the
Senior Credit Facilities (each, an “Incremental Term Facility” and the loans
made under such facility or facilities, the “Incremental Term Loans”) and/or
increase commitments under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Increase”; the Incremental Term Facilities and the
Incremental Revolving Increases are collectively referred to as “Incremental
Facilities”) in an aggregate principal amount for all such increases and
incremental facilities not to exceed the sum of (a) the greater of (i) $22.0
billion and (ii) 1.00x Consolidated Cash Flow, (b)(i) the amount of any
voluntary repayments of the Term Loan Facility (and/or any incremental term loan
facility) other than those funded with the proceeds of long-term indebtedness
and (ii) the amount of any permanent reduction in the commitments in respect of
the Revolving Credit Facility (and/or any incremental revolving credit facility)
other than those funded with the proceeds of long-term indebtedness, and (c) an
unlimited amount, so long as on a pro forma basis after giving effect to the
incurrence of any such Incremental Facility and the use of the proceeds thereof
(and after giving effect to any acquisition consummated concurrently therewith
and all other appropriate pro forma adjustment events and calculated (x) as if
any Incremental Revolving Increase were fully drawn on the effective date
thereof and (y) excluding any cash constituting proceeds of any Incremental
Facility), with respect to any Incremental Facilities secured on an equal and
ratable basis to the Senior Credit Facilities, the First Lien Secured Net
Leverage Ratio3 (to be defined in the definitive documentation for the Senior
Credit Facilities) does not exceed 2.00 to 1.00 (or, with respect to any
Incremental Facilities secured on a junior basis to the Senior Credit
Facilities, the Senior Secured Net Leverage Ratio (to be defined in the
definitive documentation for the Senior Credit Facilities) does not exceed 2.50
to 1.00, or with respect to any unsecured Incremental Facilities, the Total Net
Leverage Ratio (to be defined in the definitive documentation for the Senior
Credit Facilities) does not exceed 6.00 to 1.00) (provided that (I) Incremental
Facilities will be deemed to be incurred under the foregoing clause (c) before
clauses (a) and (b) and (II) to the extent amounts are incurred concurrently
under the foregoing clauses (a), (b) and (c), the applicable ratio may exceed
the applicable ratio level set forth in clause (c) to the extent of such amounts
incurred in reliance on clauses (a) and (b)), provided that:

 

i.   no existing Lender will be required to participate in any such Incremental
Facility without its consent;

 

3 

Indebtedness for purposes of determining the First Lien Secured Net Leverage
Ratio, Senior Secured Net Leverage Ratio and Total Net Leverage Ratio shall be
limited to indebtedness for borrowed money (including indebtedness of any
Spectrum SPV, but excluding indebtedness in respect of tower securitizations,
capital leases and purchase money debt, and other exceptions to be agreed), and
such ratios shall allow all unrestricted cash and cash equivalent of the Company
and its subsidiaries to be netted.

 

A-9



--------------------------------------------------------------------------------

  

ii.  no event of default under the Senior Credit Facilities would exist after
giving effect thereto (provided that, in the case of Incremental Facilities used
to finance a permitted acquisition and to the extent the lenders participating
in such Incremental Facility agree, this clause (ii) shall be tested at the time
of the execution of the acquisition agreement related to such permitted
acquisition);

 

iii.   all of the representations and warranties contained in the definitive
documentation for the Senior Credit Facilities shall be true and correct in all
material respects (or, in all respects, if qualified by materiality); provided
that in the case of Incremental Term Facilities used to finance a permitted
acquisition and to the extent the lenders participating in such Incremental Term
Facility agree, this clause (iii) shall be subject only to customary “specified
representations” and “acquisition agreement representations” (i.e., those
representations of the seller or the target (as applicable) in the applicable
acquisition agreement that are material to the interests of the Lenders and only
to the extent that the Company or its applicable subsidiary has the right to
terminate its obligations under the applicable acquisition agreement as a result
of the failure of such representations to be accurate);

 

iv.   the maturity date of any such Incremental Term Facility shall be no
earlier than the maturity date of the Term Loan Facility and the weighted
average life of such Incremental Term Facility shall not be shorter than the
then longest remaining weighted average life of the Term Loan Facility (in each
case, other than with respect to (I) any Incremental Term Facility with
amortization in excess of 1% per year that are marketed principally to
commercial banks (as determined by the Borrower), (II) up to $5 billion of
Incremental Facilities and (III) any “bridge loan” facilities that automatically
convert or exchange into long-term debt otherwise meeting the requirements of
this clause (iv) subject only to customary conditions and (IV) any Incremental
Term Facility incurred to refinance the Secured Bridge Facility);

 

v.  in the case of an Incremental Revolving Increase, the maturity date of such
Incremental Revolving Increase shall be the same as the maturity date of the
Revolving Credit Facility, such Incremental Revolving Increase shall require no
scheduled amortization or mandatory commitment reduction prior to the final
maturity of the Revolving Credit Facility and the Incremental Revolving Increase
shall be on the same terms and pursuant to the exact same documentation
applicable to the Revolving Credit Facility;

 

A-10



--------------------------------------------------------------------------------

 

vi.   the Incremental Facilities will not be guaranteed by any subsidiaries of
the Parent that do not guarantee the Senior Credit Facilities and, if secured,
will be secured on an equal and ratable basis or junior basis by the same
Collateral (as defined above) securing the Senior Credit Facilities;

 

vii.  any Incremental Term Facility shall share not greater than ratably in any
mandatory prepayments of the Term Loan Facility and such Incremental Term
Facility;

 

viii.  any Incremental Term Facility shall otherwise be on terms (including
pricing and fees) and pursuant to documentation to be determined by the
Borrowers and the Additional Incremental Lenders (as defined below) providing
the Incremental Term Facility; provided that to the extent such terms (other
than pricing and fees) and documentation are not consistent with the applicable
Senior Credit Facility (except to the extent permitted above in clauses
(i)-(vii)), they shall be reasonably satisfactory to the Senior Administrative
Agent (it being understood that, to the extent that any term is added for the
benefit of any Incremental Term Facility, no consent shall be required from
Lenders under the Term Loan Facility to the extent that such term is (a) also
added for the benefit of the Term Loan Facility or (b) is only applicable after
the maturity of the Term Loan Facility);

 

ix.   the Company shall be in compliance with the Financial Covenant on a pro
forma basis (provided that, in the case of Incremental Facilities used to
finance a Limited Condition Acquisition (to be defined in a manner to be agreed)
and to the extent the lenders participating in such Incremental Facility agree,
this clause (ix) and compliance with any representations, warranties, defaults
or events of default shall be tested at the time of the execution of the
acquisition agreement related to such Limited Condition Acquisition).

 

The definitive documentation with respect to the Senior Credit Facilities will
not include any financial test with respect to the Incremental Facilities (other
than as expressly set forth above).

 

A-11



--------------------------------------------------------------------------------

  

The Borrowers may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other lenders (other than Disqualified Lenders) who will become Lenders in
connection therewith (“Additional Incremental Lenders”); provided, further, that
solely with respect to any Incremental Revolving Increase, the Senior
Administrative Agent and the Issuing Lenders shall have consent rights (not to
be unreasonably withheld, conditioned or delayed) with respect to such
Additional Incremental Lender, if such consent would be required for an
assignment of Revolving Loans or commitments, as applicable, to such Additional
Incremental Lender.

 

The Senior Credit Facilities will permit the Borrower to utilize availability
under the Incremental Facilities to issue notes that are (at the option of the
Borrower) unsecured or secured by the Collateral on an equal and ratable or
junior basis (“Incremental Notes”); provided that such notes:

 

i.   do not mature prior to the date that is 91 days after the final stated
maturity of, or have a shorter weighted average life than, loans under the
initial Term Loans;

 

ii.  do not require mandatory prepayments to be made except, in the case of
secured Incremental Notes, to the extent required to be applied pro rata to the
Term Facility and any other equal and ratable secured debt;

 

iii.   to the extent secured, shall not be secured by any lien on any asset of
any Borrower or any Guarantor (as defined below) that does not also secure the
Term Facility, or be guaranteed by any person other than the Guarantors;

 

iv.   to the extent secured, shall be secured on an equal and ratable basis to
the Senior Secured Credit Facility or a junior basis to the Senior Secured
Credit Facilities; and

 

v.  to the extent secured, shall be subject to intercreditor terms reasonably
agreed between the Borrower and the Senior Administrative Agent.

 

Refinancing Facilities:    The definitive documentation with respect to the
Senior Credit Facilities will permit the Borrower to refinance loans under the
Term Loan Facility, indebtedness under the Initial Secured Notes and any other
secured notes or other obligations ranking equally and ratably with the Senior
Credit Facilities and any prior Refinancing Facility or replace commitments
under the Revolving Credit Facility from time to time, in whole or part, with
one or more new term facilities (each, a “Refinancing Term Facility”) or new
revolving credit facilities (each, a “Refinancing

 

A-12



--------------------------------------------------------------------------------

 

Revolving Facility”; the Refinancing Term Facilities and the Refinancing
Revolving Facilities are collectively referred to as “Refinancing Facilities”),
respectively, with the consent of the Borrower and the institutions providing
such Refinancing Term Facility or Refinancing Revolving Facility or with one or
more additional series of senior unsecured notes or loans or senior secured
notes or loans that will be secured by the Collateral on a equal and ratable
basis with the Credit Facilities or secured notes or loans that are junior in
right of security in the Collateral (any such notes or loans, “Refinancing
Notes”); provided that

 

i.   any Refinancing Term Facility or Refinancing Notes do not mature prior to
the maturity date of, or have a shorter weighted average life than, or, with
respect to notes, have mandatory prepayment provisions (other than related to
customary asset sale and change of control offers) that could result in
prepayments of such Refinancing Notes prior to, the loans under the Term Loan
Facility or other obligations being refinanced or repaid;

 

ii.  any Refinancing Revolving Facility does not mature (or require commitment
reductions or amortization) prior to the maturity date of the revolving
commitments being replaced;

 

iii.   there shall be no borrowers or guarantors in respect of any Refinancing
Facility or Refinancing Notes that are not the Borrower or the Guarantors;

 

iv.   with respect to (1) Refinancing Notes or (2) any Refinancing Term Facility
secured by liens on the Collateral that are junior in priority to the liens on
the Collateral securing the Senior Credit Facilities, such agreements or liens
will be subject to a customary intercreditor agreement;

 

v.  the covenants and events of default applicable to the Refinancing Facilities
or Refinancing Notes shall either be no more restrictive taken as a whole as
determined in good faith by the Borrower than the terms applicable to the Term
Loan Facility or Revolving Credit Facility, as applicable, or such terms and
conditions shall not apply until all then outstanding Revolving Commitments and
Term Loans are no longer outstanding (unless such more restrictive terms are
also added for the benefit of the existing Senior Credit Facilities); and

 

vi.   the aggregate principal amount of any Refinancing Facility or Refinancing
Notes shall not be greater than the aggregate principal amount (or committed
amount) of the Term Loan Facility, Revolving Credit Facility or other
obligations (as applicable) being refinanced or replaced plus any fees,
premiums, original issue discount and accrued interest associated therewith, and
costs and expenses related thereto, and such Term

 

A-13



--------------------------------------------------------------------------------

  

Loan Facility, Revolving Credit Facility or other obligations being refinanced
or replaced will be permanently reduced, retired, redeemed or called for
redemption substantially simultaneously with the issuance thereof.

 

Letters of Credit:   

A portion of the Revolving Credit Facility not in excess of $1,000,000,000 shall
be available for the issuance of standby letters of credit (the “Letters of
Credit”) by each of the Arrangers (or affiliates thereof) and other Lenders
designated from time to time by the Borrower (with such Lender’s consent), with
such sublimit to be divided among the Arrangers (and their affiliates) based on
the amount of their respective commitments under the Revolving Credit Facility
on the Closing Date (in such capacity, each, an “Issuing Lender”), which Letters
of Credit shall be risk participated to all Lenders with commitments under the
Revolving Credit Facility on a pro rata basis, to support obligations of the
Borrower and its restricted subsidiaries. The face amount of any outstanding
Letters of Credit will reduce availability under the Revolving Credit Facility
on a dollar-for-dollar basis. No Letter of Credit shall have an expiration date
after the earlier of (i) one year after the date of issuance, unless otherwise
agreed by the Issuing Lender and (ii) five business days prior to the maturity
date of the Revolving Credit Facility; provided that any Letter of Credit may
provide for the automatic renewal thereof for additional periods (which shall in
no event extend beyond the date referred to in clause (ii) above, except to the
extent cash collateralized or backstopped pursuant to arrangements reasonably
acceptable to the relevant Issuing Lender).

 

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with the Borrower’s own funds or with the proceeds of Revolving Credit Loans) on
the immediately succeeding business day. To the extent that the Borrower does
not so reimburse the Issuing Lender, the Lenders under the Revolving Credit
Facility shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender on a pro rata basis based on their respective Revolving Credit
Facility commitments.

 

Interest Rates and Fees:

 

  

As set forth on Annex I hereto.

 

Optional Commitment Reduction and Prepayment:   

The Borrower will be permitted, upon written notice, to terminate in whole, or
from time to time reduce in part, the commitments of the Lenders under the
Senior Credit Facilities without penalty, in minimum amounts equal to the lesser
of US$50,000,000 and the commitment of such Lender outstanding and in integral
multiples of US$10,000,000 over US$50,000,000.

 

   The Borrower will be permitted, upon same day notice for ABR loans and at
least three business days’ notice for Eurodollar loans, to prepay loans under
the Senior Credit Facilities in whole or in part, in minimum amounts equal to
the lesser of US$50,000,000 and the amount outstanding and in integral multiples
of US$10,000,000 over US$50,000,000.

 

A-14



--------------------------------------------------------------------------------

Prepayment Premium:   

In the event that, prior to the date that is six months after the Closing Date,
the Borrower (i) makes any repayment, prepayment or repurchase of loans under
the Term Loan Facility in connection with any Repricing Event (as defined below)
or (ii) effects any amendment of the definitive documentation for the Senior
Credit Facilities resulting in a Repricing Event, the Borrower shall pay to the
Administrative Agent on the date of effectiveness of such Repricing Event, for
the ratable account of each of the Lender (x) in the case of clause (i), a
prepayment premium of 1.00% of the aggregate principal amount of the loans under
the Term Loan Facility so being prepaid, repaid or purchased and (y) in the case
of clause (ii), an amount equal to 1.00% of the aggregate principal amount of
the loans under the Term Loan Facility that are the subject of such Repricing
Event and outstanding immediately prior to such amendment.

 

“Repricing Event”: (a) any repayment, prepayment or repurchase of all or a
portion of the loans under the Term Loan Facility with the proceeds of, or any
conversion of loans under the Term Loan Facility into, any new or replacement
debt financing (including new term loans under the definitive documentation for
the Senior Credit Facilities) bearing interest with an all-in yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower and taking into account interest rate margin and benchmark floors,
recurring fees and all upfront or similar fees or original issue discount
(amortized over the shorter of (A) the weighted average life to maturity of such
term loans and (B) four years), but excluding any bona fide arrangement,
underwriting, structuring, syndication or other fees payable in connection
therewith that are not shared ratably with all lenders or holders of such debt
financing in their capacities as lenders or holders of such debt financing) less
than the all-in yield applicable to the loans under the Term Loan Facility
(determined on the same basis as provided in the preceding parenthetical) and
(b) any amendment (including pursuant to a replacement term loan) to the loans
under the Term Loan Facility or any tranche thereof, in each case of clauses (a)
and (b) above, if the primary purpose of such repayment, prepayment or
repurchase (as reasonably determined by the Administrative Agent in consultation
with the Borrower) is to lower the all-in yield applicable to the loans under
the Term Loan Facility that are repaid, prepaid or repurchased using the
proceeds thereof (as determined on the same basis as provided in clause (a)). It
is understood that “Repricing Events” shall not include any repayment,
prepayment or refinancing of all or a portion of the Loans under the Term Loan
Facility in connection with a “Change of Control” or a Specified Acquisition (as
defined below).

 

“Specified Acquisition”: any acquisition that is either (a) not permitted by
definitive documentation for the Senior Credit Facilities immediately prior to
the consummation of such acquisition or (b) if permitted by the definitive
documentation for the Senior Credit Facilities immediately

 

A-15



--------------------------------------------------------------------------------

   prior to the consummation of such acquisition, would not provide Parent and
its subsidiaries with adequate flexibility under the definitive documentation
for the Senior Credit Facilities for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith. Mandatory Commitment Reduction and Prepayment:   

The following amounts will be applied to prepay loans under the Term Loan
Facility, in each case consistent with the Credit Agreement Documentation
Principles:

 

•   100% of the Net Cash Proceeds of any incurrence of Indebtedness after the
Closing Date (other than indebtedness permitted under the definitive documents
for the Senior Credit Facilities) by the Borrower or any of its restricted
subsidiaries;

 

•   100% (stepping down to 75% and 50% at First Lien Secured Net Leverage Ratios
to be agreed) of the net cash proceeds in excess of an annual threshold to be
mutually and reasonably agreed of any non-ordinary course Asset Sales (as
defined in the Existing T-Mobile Notes) after the Closing Date of assets by the
Borrower or any of its restricted subsidiaries ((subject to exceptions
(including reinvestment rights and the ability to repay pari passu indebtedness
ratably) consistent with the Precedent Senior Credit Agreement). Any Lender may
elect not to accept its pro rata portion of any mandatory prepayment (each a
“Declining Lender”). Any prepayment amount declined by a Declining Lender
(“Declined Amounts”) may be retained by the Borrower and shall increase the
amount available under the restricted payment “builder basket”; and

 

•   50% (stepping down to 25% and 0% at First Lien Secured Net Leverage Ratios
0.25x and 0.50x less than the closing date First Lien Secured Net Leverage
Ratio, respectively) of Excess Cash Flow (to be defined in a manner to be agreed
consistent with the Credit Agreement Documentation Principles, but in any event
to be net the amount of funds expended during the applicable year in respect of
permitted restricted payments, capital expenditures, acquisitions and other
permitted investments and repayments and prepayments of indebtedness, in each
case, to the extent not funded with the proceeds of long-term indebtedness); and
without duplication of the foregoing, such repayments will be reduced
dollar-for-dollar by the amount of any voluntary repayments of the Term Loan
Facilities or the Revolving Credit Facility, to the extent such prepayments of
the Revolving Credit Facility are accompanied by a permanent commitment
reduction, and to any other debt (that is secured on a equal and ratable basis
with the Secured Facilities) for each fiscal year of the Borrower, commencing
with full fiscal year ending December 31, 2020.

 

A-16



--------------------------------------------------------------------------------

  

Notwithstanding the foregoing, the Term Loan Facility shall not be required to
be repaid with the proceeds of Asset Sales pursuant to the second bullet point
above to the extent the Borrower optionally reduces the commitments in respect
of the Secured Bridge Facility (or, if such facilities have been funded, to
repay any of the loans thereunder) by the amount of such mandatory reduction of
the Term Loan Facility otherwise required hereby.

Prepayments Generally:    All prepayments of loans under the Senior Credit
Facilities will be subject to, in the case of Eurodollar loans, compensation for
breakage costs incurred by the Lenders if occurring other than on the last day
of an interest period, but otherwise without penalty. Documentation:    The
Senior Credit Facilities will be documented under a credit agreement that will
be substantially similar to, and no less favorable to the Borrower than, the
Borrower’s existing Term Loan Credit Agreement, dated as of November 9, 2015 (as
amended) with Deutsche Bank AG New York Branch, as administrative and collateral
agent (with changes to delete references to DT as a lender thereunder) (the
“Precedent Senior Credit Agreement”), except that (a) the negative covenants and
related definitions therein shall be based on, and no less favorable to the
Borrower than, the Borrower’s 4.750% Senior Notes due 2028 (as amended from time
to time, the “Reference Notes”) (provided, however, that (I) changes in
covenants upon achievement of investment grade ratings shall not apply, (II)
basket sizes and thresholds shall be increased to reflect the increased size of
the combined company, (III) the ability to have unlimited equal and ratable
liens shall be removed, and (IV) customary SPV undertakings by each Spectrum SPV
or other securitization entity that is a Restricted Subsidiary shall be
permitted), (b) such changes shall be made thereto as are set forth on Annex II
or as are necessary or reasonably appropriate to reflect the terms set forth in
this Exhibit A and in the Commitment Letter to which this Exhibit A is attached,
but in any event no less favorable to the borrower (the “Credit Agreement
Documentation Principles”), (c) customary EU bail-in provisions shall be
included in the definitive documentation for the Senior Credit Facilities and
(d) a customary lender ERISA representation shall be included in the definitive
documentation for the Senior Credit Facilities. The security documents will be
based on those entered into in connection with the Precedent Senior Credit
Agreement. The intercreditor agreement will be based on a precedent mutually and
reasonably determined by the Borrower and the Arrangers. The Precedent Senior
Credit Agreement and the related loan documents shall be modified as mutually
agreed to reflect the administrative and operational requirements of the Senior
Administrative Agent. Representations and Warranties:    Based on, and not less
favorable to the Borrower than, the Credit Agreement Documentation Principles
and limited to financial condition; no change; existence, compliance with law;
power, authorization, enforceable obligations; no legal bar; litigation; no
default; ownership of property, liens; intellectual property; taxes; federal
regulations; labor

 

A-17



--------------------------------------------------------------------------------

   matters; ERISA; Investment Company Act; use of proceeds; environmental
matters; accuracy of information; security documents; solvency; PATRIOT Act,
FCPA and OFAC and other EU laws with respect to sanctions. Conditions Precedent
to Funding:   

The borrowings and other extensions of credit under the Senior Credit Facilities
on the Closing Date will be subject solely to the Funding Conditions.

 

Except with respect to borrowings and other credit extensions on the Closing
Date, each borrowing and each other extension of credit shall be subject only to
the following conditions precedent: (i) delivery of notice of borrowing or
request for issuance of letter of credit; (ii) accuracy of all representations
and warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit; provided, that with respect to any Incremental
Facility incurred in connection with a Limited Condition Acquisition, at the
election of the Borrower, clauses (ii) and (iii) shall be tested at the time the
agreement for such Limited Condition Acquisition is entered into.

Certain Funds:    In the event the definitive documentation for the Senior
Credit Facilities is entered into prior to the Closing Date (the date such
documentation is entered into, the “Effective Date”), then during the period
from and including the Effective Date until after the funding of the loans on
the Closing Date and the use of the proceeds thereof to consummate the
Transactions (the “Certain Funds Period”), and notwithstanding (i) that any
representation or warranty made on the Effective Date (excluding the Specified
Representations) was incorrect, (ii) any failure by the Borrower to comply with
the affirmative covenants and negative covenants, (iii) any provision to the
contrary in the definitive documentation for the Senior Credit Facilities or
otherwise, or (iv) that any condition to the occurrence of the Effective Date
may subsequently be determined not to have been satisfied, neither the Senior
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
commitments under the Senior Credit Facilities (except as set forth in
“Mandatory Commitment Reduction and Prepayment” above), (2) rescind, terminate
or cancel the definitive documentation for the Senior Credit Facilities or
exercise any right or remedy or make or enforce any claim under such definitive
documentation, the related notes, the related fee letter or that it otherwise
may have to the extent to do so would prevent, limit or delay the making of its
loan on the Closing Date and the use of the proceeds thereof to consummate the
Transactions, (3) refuse to make its loan; provided that the Funding Conditions
have been satisfied; or (4) exercise any right of set-off or counterclaim in
respect of its loan to the extent to do so would prevent, limit or delay the
making of its loan on the Closing Date and the use of the proceeds thereof to
consummate the Transactions.

 

A-18



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary provided herein, (A) the rights and
remedies of the Lenders and the Senior Administrative Agent shall not be limited
in the event that any Funding Condition is not satisfied or waived on the
Closing Date and (B) immediately after the expiration of the Certain Funds
Period, all of the rights and remedies of the Senior Administrative Agent and
the Lenders shall be available notwithstanding that such rights were not
available prior to such time as a result of the foregoing. Clean-up Period   
From the Closing Date until the date that is 60 days thereafter, any breach of a
covenant, inaccuracy of or inability to make a representation or warranty (other
than the Specified Representations) or any default or Event of Default (other
than a Specified Event of Default) by reason of any matter or circumstance
relating to Sprint or its subsidiaries will be deemed not to be a breach of a
covenant, an inaccuracy of or failure to make a representation or warranty or a
default or Event of Default if it (i) does not have a material adverse effect on
the consolidated results of operations or financial condition of the Borrower
and its subsidiaries (including Sprint and its subsidiaries) taken as a whole,
such that the Borrower and its subsidiaries (including Sprint and its
subsidiaries) taken as a whole would be unable to perform the payment
obligations under the Senior Credit Facilities; (ii) was not knowingly procured
or approved by the Borrower; (iii) is capable of remedy and reasonable steps are
being taken to remedy it; and (iv) is not a breach of the covenants relating to
the accession of Guarantors beyond the earlier of thirty (30) days after the
Closing Date or the date on which any required Guarantor actually guarantees the
Existing T-Mobile Notes. Affirmative Covenants:    Consistent with the Credit
Agreement Documentation Principles and limited to delivery of annual and
quarterly financial statements and other information; delivery of notices of
defaults or events of default; delivery of notice of certain ERISA events;
delivery of notices of material litigation; delivery of notices of material
adverse effect; information; quarterly lender calls (which will be satisfied by
the Borrower’s routine quarterly earnings calls); payment of obligations;
maintenance of existence and compliance with laws (including FCPA, Patriot Act
and OFAC and other EU laws with respect to sanctions); maintenance of properties
and insurance; inspection of property and books and records; environmental laws;
additional collateral and subsidiaries; use of proceeds; further assurances;
maintenance of ratings (but no specific ratings); and designation of
unrestricted subsidiaries. Negative Covenants:    Consistent with the Credit
Agreement Documentation Principles and limited to Restricted Payments, Dividend
and Other Payment Restrictions Affecting Subsidiaries, Incurrence of
Indebtedness and Issuance of Preferred Stock, Asset Sales, Transactions with
Affiliates, Liens, Business Activities and Merger, Consolidation or Sale of
Assets, with additional carve-outs including (I) a carve-out to permit equal and
ratable liens or junior liens on Collateral securing Incremental Facilities,
Incremental Notes, the Initial Secured Notes and other Indebtedness

 

A-19



--------------------------------------------------------------------------------

   meeting customary requirements consistent with the Precedent Senior Credit
Agreement (including refinancing debt in respect of the foregoing), (II) the
other changes identified on Annex II and (III) other changes to be agreed.
Financial Covenants:   

Revolving Credit Facility: Maximum First Lien Secured Net Leverage Ratio of 3.30
to 1.00, tested quarterly starting at the end of the first full fiscal quarter
following the Closing Date.

 

Term Loan Facility: None.

Dish Transactions and Consent Decree Transactions:    The credit agreement for
the Senior Credit Facilities will contain provisions which expressly permit (a)
all transactions contemplated by the Asset Purchase Agreement, dated as of July
26, 2019, among T-Mobile US, Inc., Sprint Corporation, and Dish Network
Corporation, and any exhibits attached thereto (the “Dish Transactions”) and (b)
all transactions (the “Consent Decree Transactions”) entered into pursuant to
the consent decree, originally filed by the U.S. Department of Justice (the
“DOJ”) with the U.S. District Court for the District of Columbia on July 26,
2019, as agreed to by the DOJ, T-Mobile, Deutsche Telekom, Sprint, SoftBank, and
DISH, and as it may be further amended or modified (the “Consent Decree”).
Events of Default:    Consistent with the Credit Agreement Documentation
Principles and limited to nonpayment of principal; nonpayment of interest, fees
or other amounts (subject to a five business day grace period); inaccuracy of
representations and warranties in any material respect; noncompliance with
covenants (subject in the case of affirmative covenants (other than use of
proceeds, maintenance of the Borrower’s existence and delivery of notices of
default) to 30-day grace period after written notice, and with respect to the
financial covenant, a breach shall only result in an event of default with
respect to the Term Loan Facility when the Lenders in respect of the Revolving
Credit Facility have terminated the commitments under the Revolving Credit
Facility and accelerated any loans under the Revolving Credit Facility then
outstanding); bankruptcy and insolvency events with respect to the Parent, the
Borrower and “significant subsidiaries”; (subject to a customary grace period
for involuntary events); ERISA; change of control triggering event; invalidity
of any material Guarantees, security interests with respect to a material
portion of the collateral or the Intercreditor Agreement, cross-acceleration and
cross-payment default with respect to material indebtedness of Parent, the
Borrower or any of its “significant subsidiaries” (or a group of restricted
subsidiaries that together would constitute a “significant subsidiary”); and
unsatisfied monetary judgments in excess of an amount to be agreed. Cost and
Yield Protection:    The credit agreement for the Senior Credit Facilities will
contain cost and yield protection provisions consistent with the Credit
Agreement Documentation Principles.

 

A-20



--------------------------------------------------------------------------------

Defaulting Lenders:    The credit agreement for the Senior Credit Facilities
will contain “defaulting lender” provisions consistent with the Credit Agreement
Documentation Principles. Voting Rights:    (x) Until the expiration of the
Certain Funds Period, amendments, waivers and consents will require only the
approval of the Arrangers and (y) thereafter, amendments, waivers and consents
will require the approval of Lenders holding a majority of the aggregate amount
of the loans and unused commitments under the Senior Credit Facilities; provided
that, at any time, the consent of all affected Lenders will be required with
respect to certain matters as set forth in the Precedent Senior Credit
Agreement, including (a) reductions in the unpaid principal amount or extensions
of the scheduled final maturity date for the payment of principal of any loan,
(b) reductions in interest rates or fees or extensions of the dates for payment
thereof, and (c) increases in the amounts or extensions of the expiry date of
the Lenders’ commitments, and the consent of 100% of the Lenders will be
required with respect to (i) modifications of the pro rata sharing or
“waterfall” provisions of the credit agreement and (ii) modifications to any of
the voting percentages. Amendments and waivers of the financial covenant shall
only require the approval of Lenders holding more than 50% of the aggregate
amount of the commitments under the Revolving Credit Facility (other than any
Defaulting Lender). Assignments and Participations:    The Borrower may not
assign its rights or obligations under the Senior Credit Facilities without the
prior written consent of the Lenders. Lenders will be permitted to assign and
sell participations in loans and commitments, subject to the limitations set
forth in the Commitment Letter and below. Assignments will be subject to the
prior consent of (a) the Senior Administrative Agent (not to be unreasonably
withheld) and (b) the Borrower (not to be unreasonably withheld, conditioned or
delayed) except that such consent of the Borrower (x) shall not be required (i)
in the case of assignments to another Lender or an affiliate of a Lender or to
approved funds and (ii) after the occurrence and during the continuance of a
payment or bankruptcy event of default and (y) in each case, shall be deemed to
have been given if the Borrower has not responded within 10 business days of a
written request for such consent. In the case of partial assignments (other than
to another Lender or to an affiliate of a Lender), the minimum assignment amount
will be US$1,000,000 unless otherwise agreed by the Borrower and the Senior
Administrative Agent. Each assignment will be subject to the payment of a
service fee of US$3,500 to the Senior Administrative Agent by the parties to
such assignment. Lenders may sell participations without restriction, and
participants will have benefits with regard to yield protection and increased
costs consistent with the Precedent Senior Credit Agreement. Voting rights of
participants will be limited consistent with the Precedent Senior Credit
Agreement. Unless the Borrower otherwise agrees in writing, each Lender shall at
all times retain exclusive control over all its rights and obligations with
respect to the Senior Credit Facilities and its commitments in respect thereof,
including all rights with

 

A-21



--------------------------------------------------------------------------------

   respect to consents, modifications, supplements, waivers and amendments of
the definitive documentation with respect to the Senior Credit Facilities. The
Senior Credit Facilities will contain customary restrictions on assignment to
Disqualified Lenders. Expenses and Indemnification:   

The Borrower will pay (a) all reasonable and documented out-of-pocket expenses
of the Senior Administrative Agent, the Initial Lenders and the Arrangers and
their affiliates associated with (i) the arrangement and syndication of the
Senior Credit Facilities and (ii) the preparation, execution and delivery of the
credit documentation and any amendment or waiver with respect thereto (including
the reasonable fees, charges and disbursements of one firm of outside counsel
(and, if deemed reasonably necessary by such persons, one firm of regulatory
counsel and/or one firm of local counsel in each appropriate jurisdiction)),
(b) all reasonable and documented out-of-pocket expenses of the Senior
Administrative Agent in connection with the administration (other than routine
administrative procedures and excluding costs and expenses relating to
assignments and participations of lenders) of the credit documentation and (c)
all reasonable and documented out-of-pocket expenses of the Senior
Administrative Agent and the Lenders (including the fees, charges and
disbursements of counsel) in connection with the enforcement of the credit
documentation.

 

The Borrower will indemnify the Senior Administrative Agent, the Arrangers, the
other Lenders and their affiliates, and each of the respective officers,
directors, employees, advisors, agents and controlling persons of the foregoing,
and hold them harmless from and against all losses, claims, damages and
liabilities, and reasonable and documented out of pocket expenses reasonably
related thereto (including reasonable and documented fees, disbursements and
other charges of one firm of outside counsel (and, if deemed reasonably
necessary by such persons, one firm of regulatory counsel and/or one firm of
local counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such indemnitee)
and liabilities arising in connection with the Senior Credit Facilities and the
transactions contemplated hereby (including the Acquisition), except to the
extent such costs, expenses and liabilities (a) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such indemnitee, any of
its Related Persons or a material breach of the definitive documentation for the
Senior Credit Facilities of such indemnitee or any of its Related Persons or (b)
result from any claim, litigation, investigation or proceeding that does not
involve an act or omission of the Borrower or any of its affiliates and that is
brought by an indemnitee against any other indemnitee other than claims against
the Senior Administrative Agent or any Initial Lender or Arranger in its
capacity in fulfilling its role as an agent or arranger or any other similar
role under the Senior Credit Facilities. No party to the

 

A-22



--------------------------------------------------------------------------------

   definitive credit agreement for the Senior Credit Facilities shall be liable
for any special, indirect, consequential or punitive damages in connection with
the Senior Credit Facilities, the definitive credit agreement for the Senior
Credit Facilities or its activities related thereto; provided that nothing
contained in this sentence will limit the Borrower’s indemnity and reimbursement
obligations set forth in this section. Governing Law and Jurisdiction:    New
York; provided that (a) the interpretation of Material Adverse Effect and
whether a Material Adverse Effect has occurred, (b) the accuracy of any Business
Combination Agreement Representations and whether as a result of a breach
thereof the Borrower (or any of the Borrower’s subsidiaries) has the right under
the Business Combination Agreement not to consummate the Acquisition as a result
of such representations in the Business Combination Agreement being inaccurate
and (c) whether the Acquisition has been consummated in accordance with the
Business Combination Agreement, shall be governed by, and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware. Bail-In:    The definitive
documentation for the Senior Credit Facilities will contain a customary
Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Counsel to
Arrangers and Senior Administrative Agent:    Cahill Gordon & Reindel LLP

 

A-23



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:   

Interest will be payable on loans under the Term Loan Facility at the following
rates per annum:

 

(a)   in the case of Eurodollar loans, Adjusted LIBOR plus the Applicable Margin
per annum, and

 

(b)   in the case of ABR loans, the ABR plus the Applicable Margin per annum.

  

Interest will be payable on loans under the Revolving Credit Facility at the
following rates per annum:

 

(a)   in the case of Eurodollar loans, Adjusted LIBOR plus the Applicable Margin
per annum, and

 

(b)   in the case of ABR loans, the ABR plus the Applicable Margin per annum.

 

As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Senior Credit Facilities
shall include successor LIBOR provisions reasonably acceptable to the Senior
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Senior Administrative Agent’s Prime Rate, (b)
the Federal Funds Effective Rate plus 1⁄2 of 1% and (c) the Adjusted LIBOR for a
one month interest period on any day plus 1%.

 

“Applicable Margin” means (x) with respect to the Term Loan Facility, Adjusted
LIBOR plus 1.75% or ABR plus 0.75% and (y) with respect to the Revolving Credit
Facility, Adjusted LIBOR plus 1.25% or ABR plus 0.25%.

 

From and after the date of delivery of the Borrower’s financial statements for
the first full fiscal quarter ended after the Closing Date, (i) interest rate
margins under the Term Loan Facility will be subject to one 25 bps reduction
based upon a First Lien Secured Net Leverage Ratio level to be agreed (the “Term
Loan Pricing Step-Down”) and (ii) interest rate margins under the Revolving
Credit Facility will be subject to an agreed amount of 25 bps reductions based
upon First Lien Secured Net Leverage Ratio levels to be agreed.

 

A-I-1



--------------------------------------------------------------------------------

  

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Senior Administrative Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Lending Rate.

 

From and after the Closing Date, the Borrower shall pay a commitment fee
calculated on the average daily unused portion of the Revolving Credit Facility
at the rate per annum of 0.375%, with one 12.5bps step-up and one 12.5bps
step-down at First Lien Secured Net Leverage levels to be agreed.

 

The Borrower shall pay a commission on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Revolving Credit Loans made or maintained as Eurodollar loans on the face amount
of each such Letter of Credit. Such commission shall be shared ratably among the
Lenders participating in the Revolving Credit Facility and shall be payable
quarterly in arrears.

 

In addition to letter of credit commissions, a fronting fee calculated at a rate
per annum to be agreed upon by the Borrower and the Issuing Lender on the face
amount of each Letter of Credit shall be payable quarterly in arrears to the
Issuing Lender for its own account. In addition, customary (as determined by the
Issuing Lender) administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Lender for its own account.

Eurodollar Interest Periods:    At the Borrower’s option, 1, 2, 3 or 6 months
(or, if agreed by all relevant Lenders, 12 months). Interest on Eurodollar loans
will be payable on the last day of each interest period and upon repayment or
prepayment. Interest Rate Basis:    Interest on Eurodollar loans will be payable
in arrears on the basis of a 360-day year (calculated on the basis of the actual
number of days elapsed). Interest on ABR loans will be payable quarterly in
arrears on the basis of a 365/366-day year when ABR is based on the Senior
Administrative Agent’s Prime Rate and otherwise on a 360-day year (in each case
calculated on the basis of the actual number of days elapsed). Default Rate:   
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Senior Credit Facilities plus 2.00% per annum.

 

A-I-2



--------------------------------------------------------------------------------

ANNEX II

Certain Changes to Covenants, Financial Definitions and Other Terms

Financial Definitions

 

•  

The definition of “Consolidated Cash Flow” shall (i) include an addback for run
rate cost savings, operating expense reductions and synergies related to the
Transactions for a period of 36 months after the Closing Date and other
specified transactions for a period of 24 months after the date of the
applicable specified transaction, which for the avoidance of doubt shall be
uncapped, (ii) remove any dollar caps with respect to the addback for
extraordinary non-recurring items and (iii) for the avoidance of doubt, not
include any dollar cap with respect to the addback for new market losses.

Negative Covenants

 

•  

The starter “builder basket” in the restricted payments covenant to be set at an
amount equal to amount available on the Closing Date under the Reference Notes.

 

•  

The restricted payment covenant to permit distributions of investments in
unrestricted subsidiaries (other than an unrestricted subsidiary the primary
assets of which are cash and cash equivalents).

 

•  

The debt covenant shall permit 200% of Contribution Debt (as defined in the
Reference Notes).

 

•  

The “ratio debt” carve-out will include a “no worse than” prong in connection
with a permitted acquisition or investment.

 

•  

Covenants to include reclassification and reallocation provisions, including
automatic reclassification when ratio-based baskets become available.

 

•  

“Fair Market Value” definition to permit any sale or disposition in connection
with the Acquisition.

 

•  

Liens covenant to include carveout permitting liens on assets of non-guarantor
subsidiaries securing obligations of non-guarantor subsidiaries.

 

•  

To the extent any numerical baskets are used together with any ratio-based
baskets in a single transaction or series of related transactions, the Senior
Credit Facilities shall provide that compliance with the applicable ratio or the
portion of such indebtedness or other applicable transaction under any
ratio-based baskets shall first be calculated without giving effect to amounts
being used pursuant to any numerical baskets.

 

•  

All numerical baskets in the Senior Credit Facilities shall include growers
based on an equivalent percentage of LTM Consolidated Cash Flow or total assets
(as elected by the Borrower prior to the commencement of general syndication).

 

A-II-1



--------------------------------------------------------------------------------

•  

Negative covenants to permit unlimited accounts receivable securitization.

 

•  

The asset sales or dispositions entered into in connection with the Dish
Transactions and the Consent Decree Transactions shall not constitute Asset
Sales.

 

Annex II-2



--------------------------------------------------------------------------------

EXHIBIT B

PROJECT LAKES

US$19.0 Billion Secured Bridge Loan Facility

Summary of Terms and Conditions4

 

Borrower:    T-Mobile USA, Inc., a Delaware corporation (the “Borrower”).
Facility:    US$19.0 billion senior secured 364-day bridge loan facility (the
“Secured Bridge Facility”). Joint Lead Arrangers and Joint Lead Bookrunners:   
Barclays, CSLF, DBSI, GS Bank, MSSF and RBCCM (in such capacities, the “Lead
Arrangers”). Other Secured Bridge Facility Bookrunners:    BNPPSC, Commerzbank,
CACIB, TD Securities and Wells Fargo Securities (in such capacities, the “Other
Secured Bridge Facility Bookunners”). Co-Managers:    Banco Santander, SG, STRH,
NatWest and U.S. Bank (in such capacities, the “Co-Managers” and, together with
the Other Secured Bridge Facility Bookrunners and the Co-Managers, the
“Arrangers”). Administrative and Collateral Agent:    GS Bank (in such
capacities, the “Secured Bridge Administrative Agent” and the “Secured Bridge
Collateral Agent”). Syndication Agents:    Barclays, CSLF, DBSI, GS Bank, MSSF
and RBCCM. Lenders:    A syndicate of lenders reasonably acceptable to the
Borrower, including Barclays, CS, DBCI, Goldman Sachs, MSSF, RBC, BNP,
Commerzbank, CACIB, TD Bank, Wells Fargo Bank, Banco Santander, SG, SunTrust,
NatWest and U.S. Bank and excluding Disqualified Lenders (collectively, the
“Lenders”). Availability:    The Secured Bridge Facility will be available in a
single drawing on the Closing Date. Amounts borrowed under the Secured Bridge
Facility that are repaid or prepaid may not be reborrowed. Guarantors:    Same
as Senior Credit Facilities. Security:    Same as Senior Credit Facilities.
Unrestricted Subsidiaries:    Same as Senior Credit Facilities. Use of Proceeds:
   The proceeds of the Secured Bridge Facility will be used by the Borrower on
the Closing Date, together with cash on hand and drawings on other committed
financing, to finance the Refinancing and the other Transactions, and otherwise
for working capital and general corporate purposes of the Borrower and its
subsidiaries (including permitted acquisitions, capital expenditures and
permitted distributions).

 

4 

Capitalized terms used but not otherwise defined in this Exhibit B have the
meanings assigned thereto in the Commitment Letter to which this Exhibit B is
attached, including the other exhibits thereto.

 

B-1



--------------------------------------------------------------------------------

Maturity:    The Secured Bridge Facility will mature on the day that is 364 days
after the Closing Date (the “Initial Maturity Date”), provided that the Initial
Maturity Date may be extended to the date that is 546 days after the Closing
Date, and subsequently may be further extended to the date that is 728 days
after the Closing Date (any such extended date the “Extension Maturity Date”)
upon three business days prior written notice by the Borrower to the Secured
Bridge Administrative Agent so long as no payment or bankruptcy event of default
has occurred and is continuing and the applicable Extension Fee and all other
interest and fees due and payable on or prior to the Initial Maturity Date or
the first Extension Maturity Date, as the case may be, shall have been paid by
the Borrower. The Secured Bridge Facility shall have no required amortization.
Interest Rates and Fees:    As set forth on Annex I hereto. Optional Commitment
Reduction and Prepayment:    The Borrower will be permitted, upon written
notice, to terminate in whole, or from time to time reduce in part, the
commitments of the Lenders under the Secured Bridge Facility without penalty, in
minimum amounts equal to the lesser of US$50,000,000 and the commitment of such
Lender outstanding and in integral multiples of US$10,000,000 over
US$50,000,000.    The Borrower will be permitted, upon same day notice for ABR
loans and at least three business days’ notice for Eurodollar loans, to prepay
loans under the Secured Bridge Facility in whole or in part, in minimum amounts
equal to the lesser of US$50,000,000 and the amount outstanding and in integral
multiples of US$10,000,000 over US$50,000,000. Mandatory Commitment Reduction
and Prepayment:   

Commitments will be reduced, and loans will be required to be prepaid under the
Secured Bridge Facility in an aggregate amount equal to:

 

a.   100% of the Net Cash Proceeds received by the Borrower or any of its
subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any Debt Incurrence (as defined below) in excess of the Cap (as defined below)
after the Original Signing Date, whether before or after the Closing Date; and

 

b.  100% of the Net Cash Proceeds received by the Borrower or any of its
subsidiaries (but not, for the avoidance of doubt, any Net Cash Proceeds
received by Sprint or any of its subsidiaries prior to the Closing Date) from
any sale or other disposition of assets (including proceeds from the issuance or
sale of equity interest in any subsidiary of the Borrower) resulting in Net Cash
Proceeds in excess of the Cap consummated after the Original Signing Date,
whether before or after the Closing Date, other

 

B-2



--------------------------------------------------------------------------------

  

       than (i) dispositions (including sale-leaseback transactions) in the
ordinary course of business or consistent with past practice, (ii) dispositions
of inventory, used or surplus equipment, and cash or cash equivalents, (iii) any
disposition or series of related dispositions that does not result in Net Cash
Proceeds exceeding US$250,000,000 for such disposition or any series of related
dispositions, (iv) any disposition by any subsidiary that is a foreign
subsidiary (to the extent the application of such proceeds would be subject to
local law or organizational document restrictions or material adverse tax
consequences; provided that the Borrower shall have used commercially reasonable
efforts to eliminate or minimize such restrictions or consequences), (v) any
disposition from or to a restricted subsidiary of the Borrower, (vi) such other
exceptions as may be agreed by the Arrangers and set forth in the definitive
credit agreement for the Secured Bridge Facility, and subject to the right to
reinvest (or to commit to reinvest) any such proceeds within one year of the
receipt thereof, and (vii) dispositions in connection with the Dish Transactions
and the Consent Decree Transactions.

  

“Cap” means One Billion Dollars (US$1,000,000,000) in the aggregate, less the
amount of any Net Cash Proceeds received and not applied to reduce the
commitments, or prepay the loans, under the Secured Bridge Facility in reliance
on the Cap as set forth above.

 

“Debt Incurrence” means any incurrence of debt for borrowed money pursuant to an
issuance of notes or a borrowing of a term loan, in each case by the Borrower or
any of its subsidiaries (and for the purposes of the penultimate sentence of
paragraph 5 of the Commitment Letter, Sprint or any of its subsidiaries), other
than:

 

a.   debt under the Facilities;

 

b.  any debt, whether incurred before or after the Closing Date, permitted to be
incurred or that would have been permitted to be incurred by
Section 5.1(a)(viii) (except, on or after the Closing Date, any debt (I) under
subclause (B) thereof other than within 12 months of the existing maturity date
of such indebtedness (but without giving effect to the proviso to
Section 5.1(a)(viii))) and (II) under subclause (E) thereof) or
Sections 5.1(b)(viii)(A), (B) (only within 12 months of the existing maturity
date of such indebtedness unless the Majority Bridge Lead Arrangers (as defined
in the Fee Letter) approve in their sole discretion), (C), (D) and (F) of the
Business Combination Agreement;

 

c.   [reserved]; and

 

B-3



--------------------------------------------------------------------------------

  

d.  such other exceptions as may be agreed by the Arrangers and set forth in the
definitive documentation for the Secured Bridge Facility.

 

“Net Cash Proceeds” means, with respect to any event, the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds actually
received by the Borrower or its domestic subsidiaries in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of the sum, without duplication, of (i) all fees and expenses
incurred in connection with such event by the Borrower and its subsidiaries,
(ii) in the case of a sale, transfer, lease or other disposition (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding) of an asset, the amount of all payments required to be made
by the Borrower and its subsidiaries as a result of such event to repay
Indebtedness secured by such asset, (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and its subsidiaries, and
the amount of any reserves established by the Borrower and its subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Borrower), and (iv) payments to retire any
debt for borrowed money that is required to be repaid in connection with such
event.

 

Notwithstanding the foregoing, the Borrower shall have the option to reduce the
commitments in respect of any of the Senior Credit Facilities (or, if such
Senior Credit Facilities have been funded, to repay any of the loans thereunder
and in the case of the Revolving Credit Facility, to be accompanied by a
permanent commitment reduction) in lieu of any such mandatory reduction of the
Secured Bridge Facility otherwise required.

Prepayments Generally:    All prepayments of loans under the Secured Bridge
Facility will be subject to, in the case of Eurodollar loans, compensation for
breakage costs incurred by the Lenders if occurring other than on the last day
of an interest period, but otherwise without penalty. Documentation:    The
Secured Bridge Facility will be documented under a credit agreement that will be
consistent with this Exhibit B and will be substantially similar to the Credit
Agreement for the Senior Credit Facilities, with (v) negative covenants as
described below, (w) such changes thereto as are necessary or reasonably
appropriate to reflect the terms set forth in this Exhibit B and in the
Commitment Letter to which this Exhibit B is attached, (x) adjustments to be
mutually agreed to reflect administrative and operational requirements of the
Secured Bridge Administrative Agent, (y) adjustments to mechanical provisions to
reflect the nature of the facility as a bridge loan and to remove the revolver,
and (z) modify the definition of “Change of Control” to provide that (1) no
Change of Control will occur if the resultant surviving corporation of a public

 

B-4



--------------------------------------------------------------------------------

   company merger is not more than 50% owned by any single “person” or “group,”
(2) both Moody’s and S&P (the “Rating Agencies”) must publicly state that a
ratings downgrade was caused by the applicable transaction in order for such
transaction to constitute a Change of Control Event, (3) so long as the Borrower
maintains an investment grade rating from either Ratings Agency, no “Change of
Control” will be deemed to occur and (4) if the Secured Bridge Facility ceases
to be rated by either Ratings Agency, the Borrower is permitted to replace
either Ratings Agency with Fitch Ratings, Inc. (“Fitch”).

Representations

and Warranties:

   Same as Senior Credit Facilities.

Conditions Precedent

to Funding:

   The borrowing under the Secured Bridge Facility will be subject solely to the
Funding Conditions. Certain Funds:    In the event the definitive documentation
for the Secured Bridge Facility is entered into prior to the Closing Date (the
date such documentation is entered into, the “Effective Date”), then during the
period from and including the Effective Date until after the funding of the
loans on the Closing Date and the use of the proceeds thereof to consummate the
Transactions (the “Certain Funds Period”), and notwithstanding (i) that any
representation or warranty made on the Effective Date (excluding the Specified
Representations) was incorrect, (ii) any failure by the Borrower to comply with
the affirmative covenants and negative covenants, (iii) any provision to the
contrary in the definitive documentation for the Secured Bridge Facility or
otherwise or (iv) that any condition to the occurrence of the Effective Date may
subsequently be determined not to have been satisfied, neither the Secured
Bridge Administrative Agent nor any Lender shall be entitled to (1) cancel any
of its commitments under the Secured Bridge Facility (except as set forth in
“Mandatory Commitment Reduction and Prepayment” above), (2) rescind, terminate
or cancel the definitive documentation for the Secured Bridge Facility or
exercise any right or remedy or make or enforce any claim under such definitive
documentation, the related notes, the related fee letter or that it otherwise
may have to the extent to do so would prevent, limit or delay the making of its
loan on the Closing Date and the use of the proceeds thereof to consummate the
Transactions, (3) refuse to make its loan; provided that the Funding Conditions
have been satisfied; or (4) exercise any right of set-off or counterclaim in
respect of its loan to the extent to do so would prevent, limit or delay the
making of its loan on the Closing Date and the use of the proceeds thereof to
consummate the Transactions. Notwithstanding anything to the contrary provided
herein, (A) the rights and remedies of the Lenders and the Secured Bridge
Administrative Agent shall not be limited in the event that any Funding
Condition is not satisfied or waived on the Closing Date and (B) immediately
after the expiration of the Certain Funds Period, all of the rights and remedies
of the Secured Bridge Administrative Agent and the Lenders shall be available
notwithstanding that such rights were not available prior to such time as a
result of the foregoing.

 

B-5



--------------------------------------------------------------------------------

Clean-up Period    From the Closing Date until the date that is 60 days
thereafter, any breach of a covenant, inaccuracy of or inability to make a
representation or warranty (excluding the Specified Representations) or any
default or Event of Default (other than any Specified Event of Default) by
reason of any matter or circumstance relating to Sprint or its Subsidiaries will
be deemed not to be a breach of a covenant, an inaccuracy of or failure to make
a representation or warranty or a default or Event of Default if it (i) does not
have a material adverse effect on the consolidated results of operations or
financial condition of the Borrower and its subsidiaries (including Sprint and
its subsidiaries) taken as a whole, such that the Borrower and its subsidiaries
(including Sprint and its subsidiaries) taken as a whole would be unable to
perform the payment obligations under the Secured Bridge Facility; (ii) was not
knowingly procured or approved by the Borrower; (iii) is capable of remedy and
reasonable steps are being taken to remedy it and (iv) is not a breach of the
covenants relating to the accession of Guarantors beyond the earlier of thirty
(30) days after the Closing Date or the date on which any required Guarantor
actually guarantees the Existing T-Mobile Notes. Affirmative Covenants:    Same
as Senior Credit Facilities. Negative Covenants:    Limited to (i) limitation on
mergers, consolidations or transfers of assets substantially as an entirety of
the Borrower and (ii) limitation on liens, in each case in a manner no less
favorable to the Borrower than the indenture relating to the Reference Notes.
The Secured Bridge Facility will also treat as unrestricted any subsidiary of
the Borrower that is designated as an “unrestricted subsidiary” under the Senior
Credit Facilities. Financial Covenants:    None.

Dish Transactions and

Consent Decree

Transactions:

   The credit agreement for the Secured Bridge Facility will contain provisions
which expressly permit the Dish Transactions and the Consent Decree
Transactions. Events of Default:    Limited to nonpayment of principal;
nonpayment of interest, fees or other amounts (subject to a five business day
grace period); inaccuracy of representations and warranties in any material
respect; noncompliance with covenants (subject in the case of affirmative
covenants (other than use of proceeds, maintenance of the Borrower’s existence
and delivery of notices of default) to 30-day grace period after written
notice); bankruptcy and insolvency events with respect to the Parent, the
Borrower and “significant subsidiaries” (subject to a customary grace period for
involuntary events); ERISA; change of control; invalidity of any material
Guarantees, security interests with respect to a material portion of the
collateral or the Intercreditor Agreement, cross-acceleration and cross-payment
default with respect to material

 

B-6



--------------------------------------------------------------------------------

   indebtedness of the Borrower and its “significant subsidiaries” (or a group
of restricted subsidiaries that would together constitute a “significant
subsidiary”); and unsatisfied monetary judgments in excess of an amount to be
agreed. Cost and Yield Protection:    Same as Senior Credit Facilities.
Defaulting Lenders:    Same as Senior Credit Facilities. Voting Rights:    (x)
Until the expiration of the Certain Funds Period, amendments, waivers and
consents will require only the approval of the Arrangers and (y) thereafter,
amendments, waivers and consents will require the approval of Lenders holding a
majority of the aggregate amount of the loans and unused commitments under the
Secured Bridge Facility; provided that, at any time, the consent of all affected
Lenders will be required with respect to certain customary matters, including
(a) reductions in the unpaid principal amount or extensions of the scheduled
final maturity date for the payment of principal of any loan, (b) reductions in
interest rates or fees or extensions of the dates for payment thereof and
(c) increases in the amounts or extensions of the expiry date of the Lenders’
commitments, and the consent of 100% of the Lenders will be required with
respect to (i) modifications of the pro rata sharing or “waterfall” provisions
of the credit agreement and (ii) modifications to any of the voting percentages.

Assignments and

Participations:

   Same as Senior Credit Facilities.

Expenses and

Indemnification:

   Same as Senior Credit Facilities.

Governing Law and

Jurisdiction:

   Same as Senior Credit Facilities. Bail-In    Same as Senior Credit
Facilities.

Counsel to Arrangers and

Secured Bridge

Administrative Agent:

   Cahill Gordon & Reindel LLP

 

B-7



--------------------------------------------------------------------------------

ANNEX I

 

Duration Fees:

  The Borrower will pay to each Lender on each of the dates set forth below, or,
if any such date is not
a business day, on the first succeeding business day after such date, a Duration
Fee equal to the
applicable percentage set forth below of the aggregate principal amount of such
Lender’s loans under
the Secured Bridge Facility outstanding on such date:

       

Date

  

Duration Fee Percentage

        

90 days after the

Closing Date

   0.50%      

180 days after the

Closing Date

   0.50%      

270 days after the

Closing Date

   0.50%      

364 days after the

Closing Date

   0.50%  

Extension Fee:

 

The Borrower will pay to each Lender an extension fee (each such fee, an
“Extension Fee”) in an
amount equal to (i) 0.25% of the aggregate principal amount of the loans under
the Secured Bridge
Facility outstanding on the Initial Maturity Date which have been extended to
the first Extension
Maturity Date and (ii) 0.25% of the aggregate principal amount of the loans
under the Secured Bridge
Facility outstanding on the first Extension Maturity Date which have been
extended to the final
Extension Maturity Date. The Extension Fee shall be due and payable on the date
of the applicable
extension.

 

After the Initial Maturity Date, the Borrower will pay to each Lender on each of
the dates set forth
below, or, if any such date is not a business day, on the first succeeding
business day after such date,
a Duration Fee equal to the applicable percentage set forth below of the
aggregate principal amount of
such Lender’s loans under the Secured Bridge Facility outstanding on such date:

       

Date

  

Duration Fee Percentage

        

90 days after the first

Initial Maturity Date

   0.75%      

180 days after the

Initial Maturity Date

   0.75%      

270 days after the

Initial Maturity Date

   0.75%  

 

B-I-1



--------------------------------------------------------------------------------

Interest Rates:   

Interest will be payable on loans under the Secured Bridge Facility at the
following rates per annum:

 

(a)   in the case of Eurodollar loans, Adjusted LIBOR plus 1.25% per annum, and

 

(b)   in the case of ABR loans, the ABR plus 0.25% per annum.

  

The interest margins shall increase by an additional 25 basis points at the
beginning of each three-month period subsequent to the initial three-month
period for so long as the loans under the Secured Bridge Facility are
outstanding.

 

As used herein:

 

“Adjusted LIBOR” means the London Interbank Offered Rate (adjusted for statutory
reserve requirements); provided that Adjusted LIBOR shall in all cases not be
less than 0%. The definitive documentation for the Secured Bridge Facility shall
include successor LIBOR provisions reasonably acceptable to the Secured Bridge
Administrative Agent and the Borrower.

 

“ABR” means the highest of (a) the Secured Bridge Administrative Agent’s Prime
Rate, (b) the Federal Funds Effective Rate plus 1⁄2 of 1% and (c) the Adjusted
LIBOR for a one month interest period on any day plus 1%.

 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Secured Bridge Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Prime Lending Rate.

 

B-I-2



--------------------------------------------------------------------------------

Eurodollar Interest

Periods:

   At the Borrower’s option, 1, 2, 3 or 6 months (or, if agreed by all relevant
Lenders, 12 months). Interest on Eurodollar loans will be payable on the last
day of each interest period and upon repayment or prepayment. Interest Rate
Basis:    Interest on Eurodollar loans will be payable in arrears on the basis
of a 360-day year (calculated on the basis of the actual number of days
elapsed). Interest on ABR loans will be payable quarterly in arrears on the
basis of a 365/366-day year when ABR is based on the Secured Bridge
Administrative Agent’s Prime Rate and otherwise on a 360-day year (in each case
calculated on the basis of the actual number of days elapsed). Default Rate:   
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum and, with respect to any other overdue amount, the interest rate
applicable to ABR loans under the Secured Bridge Facility plus 2.00% per annum.

 

B-I-3



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

PROJECT LAKES

US$8.0 Billion Senior Secured Credit Facilities

US$19.0 Billion Senior Secured Bridge Loan Facility

Additional Conditions Precedent5

The initial borrowings under each Facility shall be subject to the following
conditions precedent:

 

1.

The Acquisition shall have been consummated, or substantially concurrently with
the funding under such Facility shall be consummated, on substantially the terms
set forth in the Business Combination Agreement without giving effect to any
amendments, waivers or consents by the Borrower or its applicable merger
subsidiary which are entered into after the date of this Second Amended and
Restated Commitment Letter (other than any amendment, waiver or consent to any
interim operating covenants of Sprint and its subsidiaries not involving the
incurrence of indebtedness or liens or the disposition of assets) that are
materially adverse to the Lenders in their capacities as such, unless approved
by the Original Commitment Parties (such approval not to be unreasonably
withheld or delayed) (it being understood and agreed that (i) any change in the
equity consideration for the Acquisition shall be deemed not to be materially
adverse to the Lenders (so long as DT shall control (including by proxy) a
majority of the voting stock of Parent), (ii) any change to the definition of
“Material Adverse Effect on Sprint” in the Business Combination Agreement shall
be deemed to be materially adverse to the Lenders, and (iii) any change to the
definition of “Outside Date” in the Business Combination Agreement shall be
deemed not to be materially adverse to the Lenders). The Specified
Representations and the Business Combination Agreement Representations shall be
true and correct in all material respects as of the Closing Date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such date. The
Refinancing shall have been consummated, or substantially concurrently with the
funding under the Facilities shall be consummated. The Consent Decree shall not
be amended in a manner that is materially adverse to the Lenders in their
capacities as such, unless approved by the Original Commitment Parties (such
approval not to be unreasonably withheld or delayed).

 

2.

The Arrangers shall have received (a) U.S. GAAP audited consolidated balance
sheets and related statements of income (loss) or operations, stockholders’
equity and cash flows of each of the Company and Sprint for the three most
recently completed fiscal years ended at least 90 days prior to the Closing Date
and (b) U.S. GAAP unaudited consolidated balance sheets and related statements
of income (loss) or operations, stockholders’ equity and cash flows of each of
the Company and Sprint for each subsequent fiscal quarter ended at least 45 days
before the Closing Date (other than the fourth quarter of any fiscal year and
subject to normal year-end adjustments); provided that filing of the required
financial statements on Form 10-K and Form 10-Q by the Company or Sprint will
satisfy the foregoing requirements.

 

3.

The Arrangers shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statement of income of the Company and its
subsidiaries, in a form customary for inclusion in a confidential information
memorandum used to syndicate bank credit facility, as of

 

 

5 

Capitalized terms used but not otherwise defined herein have the meanings
assigned thereto in the Commitment Letter to which this Exhibit D is attached,
including the other exhibits thereto.

 

D-1



--------------------------------------------------------------------------------

  and for the 12-month period ending on the last day of the most recently
completed four-fiscal quarter period for which financial statements have been
delivered pursuant to paragraph 2 above, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
statement of income).

 

4.

The Senior Administrative Agent or Secured Bridge Administrative Agent, as
applicable, shall have received a customary borrowing notice, customary
secretary’s certificates for the Borrower and each Guarantor, a customary
closing officer’s certificate as to defaults and representations, a solvency
certificate of the chief financial officer of the Borrower dated as of the
Closing Date in the form attached hereto as Exhibit E, customary legal opinions
as to the loan documents, and customary corporate opinions as to the Borrower
and the Guarantors, in each case subject to the Documentation Provision.

 

5.

The Arrangers shall have received at least 3 business days prior to the Closing
Date, all documentation and other information required by regulatory authorities
with respect to the Borrower and the Guarantors under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, as reasonably requested by the Arrangers in writing
at least 10 business days prior to the Closing Date.

 

6.

The Arrangers, the Senior Administrative Agent or Secured Bridge Administrative
Agent, as applicable, and the Lenders shall have received (or substantially
simultaneously with the initial funding of the Facilities on the Closing Date,
shall receive) all fees and expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or hereunder and, with respect to
expenses, invoiced to the Borrower at least three business days prior to the
Closing Date.

 

7.

With respect to the Senior Credit Facilities and the Secured Bridge Facility,
all documents and instruments required to be entered into or delivered by the
Borrower and the Guarantors to create and perfect the security interests of the
applicable collateral agent and the other secured parties thereunder in the
Collateral shall have been executed and delivered and, if applicable, be in
proper form for filing as and to the extent required hereby, subject in each
case to the Documentation Provision.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] of [the Borrower] (the
“Borrower”), and not individually, and without any personal liability, as
follows:

As of the date hereof, after giving effect to the consummation of the
Transaction, including the making of the Loans under the Credit Agreement on the
date hereof, and after giving effect to the application of the proceeds of such
Loans, he is of the opinion that:

a. The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b. The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c. The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

d. The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.

[Signature page follows]

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

[BORROWER]

By:  

 

Name: Title:

 

E-2